 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 31, 2006



among



ALEXANDRIA REAL ESTATE EQUITIES, INC.,

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

ARE-QRS CORP.,

ARE ACQUISITIONS, LLC,

and

The Other Subsidiaries Party Hereto,

as the Borrowers,



 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,



 

CITICORP NORTH AMERICA, INC.,

as Syndication Agent,



Eurohypo AG, New York Branch,

SOCIETE GENERALE

,



THE ROYAL BANK OF SCOTLAND, PLC,

CALYON, NEW YORK BRANCH,

THE BANK OF NOVA SCOTIA,

and

UBS LOAN FINANCE LLC

as Co-Documentation Agents,



and



The Other Lenders Party Hereto



BANC OF AMERICA SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------




TABLE OF CONTENTS



       

Page

  ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1           1.01   Defined Terms
  1 1.02   Other Interpretive Provisions   33 1.03   Accounting Terms   34 1.04
  Times of Day   35 1.05   Letter of Credit Amounts   35             ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS   35           2.01   Committed Loans   35
2.02   Borrowings, Conversions and Continuations of Committed Loans   36 2.03  
Letters of Credit   37 2.04   Swing Line Loans   46 2.05   Prepayments   49 2.06
  Termination or Reduction of Aggregate Revolving Commitments   50 2.07  
Repayment of Loans   51 2.08   Interest   51 2.09   Fees   52 2.10   Computation
of Interest and Fees   53 2.11   Evidence of Debt   53 2.12   Payments
Generally; Administrative Agent's Clawback   54 2.13   Sharing of Payments by
Lenders   55 2.14   Extension of Revolving Commitment Termination Date and/or
Term Loan Maturity Date   56 2.15   Increase in Commitments   57 2.16  
Unencumbered Asset Pool   59             ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY   60           3.01   Taxes   60 3.02   Illegality.   62 3.03  
Inability to Determine Rates.   63 3.04   Increased Costs; Reserves on
Eurodollar Rate Loans.   63 3.05   Compensation for Losses.   65 3.06  
Mitigation Obligations; Replacement of Lenders.   66             ARTICLE IV
CONDITIONS PRECEDENT TO THE AMENDMENT AND RESTATEMENT OF THE EXISTING        
CREDIT AGREEMENT AND FURTHER CREDIT EXTENSIONS   66           4.01   Conditions
of Effectiveness of this Agreement.   66 4.02   Conditions to all Credit
Extensions.   68             ARTICLE V REPRESENTATIONS AND WARRANTIES   69      
    5.01   Existence, Qualification and Power; Compliance with Laws.   69 5.02  
Authorization; No Contravention.   69 5.03   Governmental Authorization; Other
Consents.   70 5.04   Binding Effect.   70 5.05   Financial Statements; No
Material Adverse Effect.   70 5.06   Litigation.   71 5.07   No Default.   71
5.08   Ownership of Property; Liens.   71 5.09   Environmental Compliance.   71
5.10   Insurance.   71 5.11   Taxes.   72 5.12   ERISA Compliance.   72



i



--------------------------------------------------------------------------------







5.13   Subsidiaries; Equity Interests.   73 5.14   Margin Regulations;
Investment Company Act; REIT and Tax Status; Stock Exchange Listing   73 5.15  
Disclosure.   73 5.16   Compliance with Laws   74 5.17   Intellectual Property;
Licenses, Etc.   74 5.18   Initial Pool Properties.   74 5.19   Property.   74
5.20   Brokers.   75 5.21   Other Debt.   75 5.22   Solvency.   75            
ARTICLE VI AFFIRMATIVE COVENANTS   75           6.01   Financial Statements.  
76 6.02   Certificates; Other Information.   77 6.03   Payment of Obligations.  
79 6.04   Preservation of Existence, Etc.   79 6.05   Maintenance of Properties.
  80 6.06   Maintenance of Insurance.   80 6.07   Compliance with Laws.   80
6.08   Books and Records.   80 6.09   Inspection Rights.   80 6.10   Use of
Proceeds.   81 6.11   Qualified Revenue-Producing Properties   81 6.12  
Additional Borrowers   81             ARTICLE VII NEGATIVE COVENANTS   81      
    7.01   Liens.   82 7.02   Investments.   84 7.03   Fundamental Changes.   85
7.04   Restricted Payments.   85 7.05   Change in Nature of Business.   86 7.06
  Transactions with Affiliates.   86 7.07   Burdensome Agreements.   86 7.08  
Use of Proceeds.   86 7.09   Financial Covenants.   87          



ii



--------------------------------------------------------------------------------







  ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES   87           8.01   Events of
Default   87 8.02   Remedies Upon Event of Default.   89 8.03   Application of
Funds.   90             ARTICLE IX ADMINISTRATIVE AGENT   91         91 9.01  
Appointment and Authority.   91 9.02   Rights as a Lender.   92 9.03  
Exculpatory Provisions.   93 9.04   Reliance by Administrative Agent.   93 9.05
  Delegation of Duties.   93 9.06   Successor Administrative Agent.   93 9.07  
Non-Reliance on Administrative Agent and Other Lenders.   94 9.08   No Other
Duties, Etc.   95 9.09   Administrative Agent May&nbsp;File Proofs of Claim.  
95 9.10   Collateral Matters.   96 9.11   No Obligations of Borrowers.   96    
        ARTICLE X MISCELLANEOUS   96           10.01   Amendments, Etc.   96
10.02   Notices; Effectiveness; Electronic Communication.   96 10.03   No
Waiver; Cumulative Remedies.   100 10.04   Expenses; Indemnity; Damage Waiver.  
100 10.05   Payments Set Aside.   102 10.06   Successors and Assigns.   103
10.07   Treatment of Certain Information; Confidentiality.   108 10.08   Right
of Setoff.   110 10.09   Interest Rate Limitation.   110 10.10   Counterparts;
Integration; Effectiveness.   111 10.11   Survival of Representations and
Warranties.   111 10.12   Severability.   111 10.13   Replacement of Lenders.  
112 10.14   Governing Law; Jurisdiction; Etc.   112 10.15   Waiver of Jury
Trial.   113 10.16   USA PATRIOT Act Notice.   114 10.17   Borrowers'
Obligations.   114 10.18   ENTIRE AGREEMENT.   118 10.19   Hazardous Material
Indemnity.   119 10.20   Release of a Borrower.   119 10.21   No Advisory or
Fiduciary Responsibility.   120



iii



--------------------------------------------------------------------------------





SCHEDULES

2.01A Revolving Commitments and Applicable Percentages
5.18 Initial Pool Properties
10.02 Administrative Agent's Office; Certain Addresses for Notices



EXHIBITS

Form of

A Committed Loan Notice
B Swing Line Loan Notice
C-1 Revolving Note
C-2 Term Note
D Compliance Certificate
E Assignment and Assumption
F Joinder Agreement
G Lender Joinder Agreement









iv



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October
31, 2006, among Alexandria Real Estate Equities, Inc., a Maryland corporation
("Parent"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership ("Operating Partnership"), ARE-QRS Corp., a Maryland corporation
("QRS"), ARE Acquisitions, LLC, a Delaware limited liability company ("ARE"),
the other borrowers set forth on the signature pages of this Agreement, each
other Wholly-Owned Subsidiary of Parent which becomes a party to this Agreement
as a borrower (collectively, together with Parent, Operating Partnership, QRS
and ARE, the "Borrowers"); each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"); Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Bookrunners, with reference to the following Recitals:

RECITALS

WHEREAS, the Borrowers, the lenders party thereto, Bank of America, N.A., as
administrative agent, and the other agents party thereto entered into that
certain Amended and Restated Credit Agreement dated as of December 22, 2004 (as
amended previously from time to time, the "Existing Credit Agreement"); and

WHEREAS, the Borrowers have requested that the parties amend and restate the
Existing Credit Agreement, and the Lenders are willing to do so on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:



"Adjusted EBITDA" means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of Parent and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, minus
(b) the Capital Improvement Reserve for the Real Property of Parent and its
Subsidiaries, minus (c) (without duplication to the extent already deducted in
the calculation of EBITDA) any Minority Interest's share of the EBITDA of Parent
and its Subsidiaries for such period.

"Adjusted Interest Expense" means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties or
deferred financing costs.

"Adjusted NOI" means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement Reserve for such Revenue- Producing Property, minus
(c) any Minority Interest's share of the NOI of that Revenue-Producing Property.

"Adjusted Tangible Assets" means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of Parent and its Subsidiaries
as of that date, minus (b) Intangible Assets of Parent and its Subsidiaries as
of that date, plus (c) any Minority Interest's share of Intangible Assets minus
(d) any Minority Interest's share of Total Assets as of that date.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

"Aggregate Commitments" means the Commitments of all the Lenders.

"Aggregate Revolving Commitments" means all Revolving Commitments of the
Revolving Lenders. As of the Closing Date, the Aggregate Revolving Commitments
are equal to $800,000,000.

"Agreement" means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.

"Applicable Percentage" means, with respect to any Lender at any time, the
following percentages (carried out to the ninth decimal place), as of the date
of determination:

(a) with respect to a Lender's obligation to make Revolving Loans and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Aggregate Revolving Commitments being terminated or reduced to
zero, the percentage obtained by dividing (x) such Lender's Revolving
Commitment, by (y) the Aggregate Revolving Commitments, and (ii) from and after
the time the Aggregate Revolving Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (x) the aggregate outstanding
principal amount of such Lender's Revolving Loans by (y) the aggregate
outstanding principal amount of all Revolving Loans;

(b) with respect to a Lender's obligation to participate in Letters of Credit or
Swing Line Loans, to reimburse the Issuing Lender or Swing Line Lender, as
applicable, and to receive payments of fees with respect thereto, (i) prior to
the Aggregate Revolving Commitments being terminated or reduced to zero, the
percentage obtained by dividing (x) such Lender's Revolving Commitment, by (y)
the Aggregate Revolving Commitments, and (ii) from and after the time the
Aggregate Revolving Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (x) the aggregate outstanding principal amount
of such Lender's Revolving Loans by (y) the aggregate outstanding principal
amount of all Revolving Loans;

(c) with respect to a Term Lender's right to receive payments of interest, fees,
and principal with respect to Term Loans made by such Term Lender, the
percentage obtained by dividing (i) the aggregate outstanding amount of such
Lender's Term Loans by (ii) the Term Loan Amount;

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.04), the percentage
obtained by dividing (i) the sum of such Lender's Revolving Commitment, plus
such Lender's portion of the Term Loan Amount, by (ii) the Aggregate Revolving
Commitments plus the Term Loan Amount; provided, however, that in the event the
Aggregate Revolving Commitments have been terminated or reduced to zero, the
Applicable Percentage under this clause (d) shall be the percentage obtained by
dividing (A) the outstanding principal amount of such Lender's Revolving Loans,
plus such Lender's ratable portion of the outstanding Letters of Credit and
Swing Line Loans, plus such Lender's portion of the Term Loan Amount by (B) the
principal amount of all outstanding Revolving Loans, plus the aggregate amount
of outstanding Letters of Credit, plus the aggregate amount of outstanding Swing
Line Loans, plus the Term Loan Amount; and

(e) the initial Applicable Percentage of each Revolving Lender and Term Lender
is set forth opposite the name of such Lender on Schedule 2.01A (as it may be
amended hereunder) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or in the records of the Administrative Agent, as
applicable.

"Applicable Rate" means, from time to time, the following percentages per annum:

Pricing
Level

Debt Rating

of Parent

Leverage Ratio

Eurodollar
Rate


Base Rate


Facility
Fee

Unused
Fee

1

³ BBB+/Baal

N/A

0.60%

0%

0.15%

0%

2

BBB/Baa2

N/A

0.70%

0%

0.15%

0%

3

BBB-/Baa3

N/A

0.80%

0%

0.15%

0%

4

unrated or
<BBB-/ Baa3

<40%

1.00%

0%

0%

.15%

5

unrated or
<BBB-/ Baa3

³ 40% and <50%

1.15%

.15%

0%

.15%

6

unrated or
<BBB-/ Baa3

³ 50% and <60%

1.25%

.20%

0%

.15%

7

unrated or
<BBB-/ Baa3

³ 60%

1.45%

.25%

0%

.15%

For any applicable period, the Applicable Rate shall be the rate set forth
opposite the Debt Rating of the Parent for such period; provided, however, that,
subject to the definition of Debt Rating, if in any period the Parent does not
have a Debt Rating of BBB- or better from S&P or a Debt Rating of Baa3 or better
from Moody's, then the Applicable Rate shall be the rate set forth opposite the
Leverage Ratio in effect from time to time.

Initially, the Applicable Rate shall be set at Pricing Level 4. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. Any increase or decrease in the
Applicable Rate resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following the date the
Compliance Certificate is delivered pursuant to Section 6.02(a)(i); provided,
however, that if a Compliance Certificate is not delivered timely in accordance
with such Section, then the Applicable Rate for Pricing Level 7 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to be delivered, until the Business Day such Compliance Certificate
is delivered.



"Appraised Value" means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as-is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrowers be required to deliver updated appraisals more frequently than once
during any 24-month period).

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arrangers" mean Banc of America Securities LLC and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers and joint bookrunners.

"Asset Value" means, as of any date of determination and without double counting
any item, the following amounts for the following types of Real Property:

(a) with respect to any Qualified Revenue-Producing Property or Qualified
Encumbered Asset Property owned for a full four consecutive fiscal quarter
period or longer, an amount equal to (i) the Adjusted NOI of such Real Property
for the prior four full consecutive fiscal quarters divided by (ii) the
Capitalization Rate.

(b) with respect to any Qualified Revenue-Producing Property or Qualified
Encumbered Asset Property owned for less than four full consecutive fiscal
quarters, an amount equal to (i) the Adjusted NOI of such Real Property for the
period which the applicable Borrower or Subsidiary has owned and operated such
Real Property, adjusted by the Parent to an annual Adjusted NOI in a manner
reasonably acceptable to the Administrative Agent, divided by (ii) the
Capitalization Rate.

(c) with respect to Qualified Revenue-Producing Property or Qualified Encumbered
Asset Property that is being renovated or with respect to which a partial or
total renovation was recently completed, an amount as determined at the sole
election of the Administrative Agent based on (i) the annualized Adjusted NOI
with respect to such Real Property, annualized based on bona fide, arms length
signed tenant leases which are in full force and effect requiring current rental
payments, divided by the Capitalization Rate, or (ii) the cost basis of such
Real Property determined in accordance with GAAP multiplied by the Borrowers' or
their Subsidiaries' percentage ownership interest in such Qualified Revenue
Property or Qualified Encumbered Asset Property.

(d) with respect to any Real Property that constitutes Qualified Land, an amount
equal to, at the option of the Borrowers, (i) the cost basis or the Appraised
Value (if any) of such Qualified Land multiplied by (ii) the Borrowers' or their
Subsidiaries' percentage ownership interest in such Qualified Land.

(e) with respect to any Real Property that constitutes Qualified Development
Assets, an amount equal to (i) the cost basis of such Qualified Development
Asset multiplied by (ii) the Borrowers' or their Subsidiaries' percentage
ownership interest in such Qualified Development Asset.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

"Attributable Indebtedness" means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitment Termination Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

"Bank of America" means Bank of America, N.A. and its successors.

"BAS" means Banc of America Securities LLC and its successors.

"Base Rate" means, for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Base Rate Loan" means a Committed Loan that bears interest based on the Base
Rate.

"Borrower Materials" has the meaning set forth in Section 6.02.

"Borrowers" has the meaning specified in the introductory paragraph hereto. Any
reference to Borrowers herein shall be deemed to refer to each Person
constituting Borrowers, and the responsibilities, obligations and covenants of
each such Person under this Agreement and the other Loan Documents shall be
joint and several, unless expressly stated otherwise herein or the context
otherwise requires; provided, however, that the obligations of Borrowers with
respect to the delivery of reports, financial statements, certifications and
requests for Borrowings may be performed and executed by Parent with the effect
of binding all Borrowers.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

"Borrowing Base" means, as of any date of determination, the Gross Borrowing
Base minus (i) the Term Loan Amount minus (ii) other unsecured Indebtedness of
the Parent and its Subsidiaries (other than Total Revolving Outstandings) plus
(iii) any Minority Interest's share of other unsecured Indebtedness of the
Parent and its Subsidiaries.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of or are in fact closed
in, the state of the United States where the Administrative Agent's Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London Interbank Eurodollar market.

"Capital Improvement Reserve" means, with respect to any Real Property now or
hereafter owned by the Borrowers or their Subsidiaries, an amount equal to
thirty cents ($.30) multiplied by the Net Rentable Area of the Real Property.

"Capital Lease Obligations" means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

"Capitalization Rate" means 8.25% or such greater amount pursuant to Section
2.14.

"Cash" means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

"Cash Collateral" has the meaning specified in Section 2.03(g).

"Cash Collateralize" has the meaning specified in Section 2.03(g).

"Cash Equivalents" means:

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;

(b) certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers'
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A-1 by S&P and P-1 by Moody's;

(c) demand deposits on deposit in accounts maintained at commercial banks having
membership in the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder;

(d) commercial paper of an issuer rated (at the time of acquisition thereof) at
least A-2 by S&P or P-2 by Moody's and in either case having a term of not more
than one year; and

(e) money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.

"Cash Interest Expense" means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.

"Change of Control" means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding Common Stock, (b) Parent consolidates with or merges
into another Person or conveys, transfers or leases its properties and assets
substantially as an entirety to any Person or any Person consolidates with or
merges into Parent, in either event pursuant to a transaction in which the
outstanding Common Stock is changed into or exchanged for cash, securities or
other property, with the effect that any Unrelated Person becomes the beneficial
owner, directly or indirectly, of 40% or more of Common Stock or that the
Persons who were the holders of Common Stock immediately prior to the
transaction hold less than 60% of the common stock of the surviving corporation
after the transaction, (c) during any period of 12 consecutive months,
individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new or replacement directors whose
election by the board of directors, or whose nomination for election, was
approved by a vote of at least a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for reelection was previously so approved) cease for any reason to
constitute a majority of the directors then in office, or (d) a "change of
control" as defined in any document governing Indebtedness or Preferred Equity
of Parent in excess of $50,000,000 which gives the holders of such Indebtedness
or Preferred Equity the right to accelerate or otherwise require payment of such
Indebtedness or Preferred Equity prior to the maturity date thereof.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

"Co-Documentation Agents" means Eurohypo AG, New York Branch, Societe Generale,
The Royal Bank of Scotland, plc, The Bank of Nova Scotia, Calyon, New York
Branch, and UBS Loan Finance LLC in their capacity as co- documentation agents.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means any Term Loan Commitment or any Revolving Commitment, as
applicable.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

"Committed Loan" means a Revolving Loan or a Term Loan.

"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

"Common Stock" means the common stock of Parent.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.

"Confidential Information" means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by
Borrowers or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of Borrowers that the Administrative Agent or any Lender may have
access to including, without limitation, ideas, samples, media, techniques,
sketches, specifications, designs, plans, forecasts, financial information,
technical information, drawings, works of authorship, models, inventions,
know-how, processes, apparatuses, equipment, algorithms, financial models and
databases, software programs, software source documents, manuals, documents,
properties, names of tenants or potential tenants, vendors, suppliers,
distributors and consultants, and formulae related to the current, future, and
proposed products and services of Borrowers or tenants or potential tenants
(including, without limitation, information concerning research, experimental
work, development, design details and specifications, engineering, procurement
requirements, purchasing, manufacturing, customer lists, investors, employees,
clients, business and contractual relationships, business forecasts, and sales
and marketing plans). Confidential Information may be disclosed or accessible to
the Administrative Agent and the Lenders as embodied within tangible material
(such as documents, drawings, pictures, graphics, software, hardware, graphs,
charts, or disks), orally, or visually.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debt Rating" means, as of any date of determination, the higher of the credit
ratings then assigned to Parent's long-term senior unsecured debt by either of
the Rating Agencies. For purposes of the foregoing, a credit rating of BBB- from
S&P is equivalent to a credit rating of Baa3 from Moody's and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody's and vice versa. It is the intention of the parties that if Parent shall
only obtain a Debt Rating from one of the Rating Agencies without seeking a
credit rating from the other of the Rating Agencies, the Borrowers shall be
entitled to the benefit of the Pricing Level for such credit rating. If Parent
obtains a Debt Rating from both of the Rating Agencies, the higher of the two
ratings shall control, provided that the lower rating is only one level below
that of the higher rating. If, however, the lower rating is more than one level
below that of the higher Debt Rating, the Pricing Level that is one level higher
than the lower Debt Rating shall apply. If Parent obtains a Debt Rating from
both of the Rating Agencies and thereafter loses such rating from one of the
Rating Agencies, the Parent shall be deemed to not have a Debt Rating from such
Rating Agency. At any time, if either of the Rating Agencies shall no longer
perform the functions of a securities rating agency, then the Borrowers and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Debt Rating of the other of the Rating Agencies,
if one has been provided, shall continue to apply.

"Debt Service" means, for any period with respect to a Person's Indebtedness,
the sum of all Interest Charges and mandatory principal payments or regularly
scheduled principal payments due and payable during such period, excluding any
balloon payments due upon maturity of the Indebtedness, refinancing of the
Indebtedness or repayments thereof in connection with asset sales; provided that
Debt Service shall not include any Minority Interest's share of any of the
foregoing. Debt Service shall include the portion of rent payable by a Person
during such period under Capital Lease Obligations that should be treated as
principal in accordance with GAAP but shall exclude Interest Charges related to
committed construction loans. For purposes of this definition, mandatory
principal payments do not include repayments of principal required as a result
of application of casualty or condemnation proceeds or out of the proceeds of
equity issuances or similar events or equity or debt sweeps.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Eurodollar Rate Loans plus 2% per annum.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
after the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day after the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Development Investments" means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development to be used principally for office, office/laboratory,
research or manufacturing/warehouse purposes; provided, that, such Real Property
or any portion thereof will only constitute a Development Investment from the
date construction has commenced thereon until the date on which the Real
Property and applicable improvements receive a final certificate of occupancy or
equivalent certification allowing legal occupancy for its intended purpose.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

"Dollar" and "$"mean lawful money of the United States.

"EBITDA" means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to asset of the Person) for that period, plus the
following to the extent deducted in calculating Net Income of such Person (b)
any non-recurring loss, minus (c) any non-operating, non-recurring gain, plus
(d) Interest Expense for that period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of such Person for that period (whether
or not payable during that period), plus (f) depreciation, amortization and all
other non-cash expenses (including non-cash officer compensation and any
write-down of goodwill pursuant to FASB 142) of such Person for that period, in
each case as determined in accordance with GAAP.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Parent (on behalf of the Borrowers) (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrowers or any of the Borrowers' Affiliates or Subsidiaries.

"Environmental Laws" means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement by any Borrower pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"Equity Interest" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

"Equity Offering" means the issuance and sale by any Borrower of any equity
securities of such Borrower.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal by the Borrowers or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Sections 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrowers or any ERISA Affiliate.

"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.

"Eurodollar Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

"Event of Default" has the meaning set forth in Section 8.01.

"Exchange Proceeds" means the net issuance proceeds from Equity Offerings, which
Borrowers have designated or otherwise stated that they intend to use to make
Restricted Payments on account of then existing Preferred Equity.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (or any Person whose net income is measured with
reference to it) (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located, or in which it is doing business, or in the case of
any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrowers are located and (c) other than with
respect to an assignee pursuant to a request by the Borrowers under Section
10.13, any United States Federal withholding tax that is imposed on amounts
payable to such Person at the time such Person becomes a party hereto (or
designates a new Lending Office) or is attributable to such Person's failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of its appointment or designation of a new Lending Office
(or assignment), to receive additional amounts from the Borrowers with respect
to such withholding tax pursuant to Section 3.01(a).

"Existing Credit Agreement" has the meaning set forth in the Recitals.

"Existing Revolving Commitment Termination Date" has the meaning set forth in
Section 2.14(a).

"Existing Term Loan Maturity Date" has the meaning set forth in Section 2.14(b).

"FASB 142" shall mean Statement of Accounting Standards No. 142 issued on June
29, 2001 by the Financial Accounting Standards Board.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

"Fee Letter" means that certain letter agreement dated as of August 31, 2006
among the Parent, the Administrative Agent and BAS.

"Fixed Charge Coverage Ratio" means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by (b)
an amount equal to (i) Debt Service of the Parent and its Subsidiaries for such
period, plus (ii) all Preferred Distributions (other than redemptions) of Parent
and its Subsidiaries during such period.

"Fixed Eurodollar Rate" means, on any date of determination, for any Swing Line
Loan, the sum of: (a) the rate per annum equal to the BBA LIBOR (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) for a 30 day interest period at
approximately 4:00 p.m. (London time) on the date of borrowing; plus (b) the
Applicable Rate. If such rate is not available for any reason, then the "Fixed
Eurodollar Rate", on such date of determination, shall be (a) the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of a 30 day interest period in same day
funds in the approximate amount of the Swing Line Loan by Bank of America and
with a term equivalent to a 30 day interest period would be offered by Bank of
America's London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) on the day of
commencement of such 30 day interest period; plus (b) the Applicable Rate.

"Fixed Eurodollar Rate Loan" means a Swing Line Loan that bears interest at a
rate based on the Fixed Eurodollar Rate.

"Foreign Lender" means any Lender that is not a United States person as defined
in Section 770(a)(30) of the Code.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Funds From Operations" means, with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of Parent and
its Subsidiaries for that period computed on a consolidated basis in accordance
with GAAP, excluding gains (or losses) from sales of property, plus depreciation
and amortization and after adjustments for unconsolidated partnerships and joint
ventures. Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect Funds From Operations on the same basis. Funds From
Operations shall be reported in accordance with the NAREIT Policy Bulletin dated
April 5, 2002, as amended, restated, supplemented or otherwise modified from
time to time.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Granting Lender" has the meaning specified in Section 10.06(h).

"Gross Borrowing Base" means, with respect to Qualified Asset Pool Properties,
as of any date of determination and without duplication, and subject to the
limitations set forth below, an amount equal to: (i) 65% of the aggregate Asset
Value of the Qualified Revenue-Producing Properties in the Unencumbered Asset
Pool, as of such date, plus (ii) 50% of the aggregate Asset Value of the
Qualified Lands in the Unencumbered Asset Pool, as of such date, plus (iii) 65%
of the aggregate Asset Value of Qualified Development Assets in the Unencumbered
Asset Pool as of such date plus (iv) (A) 60% of the aggregate Asset Value of
Qualified Encumbered Asset Properties in the Unencumbered Asset Pool as of such
date minus (B) the aggregate indebtedness associated with the Qualified
Encumbered Asset Properties.

For purposes of calculating the Gross Borrowing Base:

(a) the portion of the Gross Borrowing Base attributable to Qualified
Development Assets pursuant to clause (iii) above plus the portion of the
Borrowing Base attributable to Qualified Land pursuant to clause (ii) above
cannot exceed 35% of the Gross Borrowing Base.

(b) the portion of the Gross Borrowing Base attributable to Qualified Encumbered
Asset Properties pursuant to clause (iv) above (whether or not owned by a
Borrower) cannot exceed 10% of the Gross Borrowing Base.

(c) the portion of the Gross Borrowing Base attributable to Qualified Asset Pool
Properties that are not owned either by the Parent or a Wholly-Owned Subsidiary
of the Parent that is a Borrower cannot exceed 15% of the Gross Borrowing Base.
Notwithstanding this clause (c), if the Operating Partnership issues partnership
units to third parties but remains a Borrower hereunder (and jointly and
severally liable for all obligations hereunder), any Qualified Asset Pool
Properties owned by the Operating Partnership shall not be applied toward the
limitation set forth in this clause (c).

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.

"Honor Date" is defined in Section 2.03(c)(i).

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with

GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances and bank
guaranties;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include all
obligations, contingent and otherwise, that in accordance with GAAP should be
classified upon the obligor's balance sheet as liabilities, including all of the
foregoing whether or not so classified, including the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or is otherwise liable for such Indebtedness, unless such Indebtedness
is expressly made non-recourse to such Person but Indebtedness shall not include
any Minority Interest's share of any of the foregoing. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capital Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Initial Pool Properties" means the Qualified Asset Pool Properties described in
Schedule 5.18 hereto.

"Intangible Assets" means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.

"Interest Charges" means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, minus (c) any Minority Interest's
share of Cash Interest Expense.

"Interest Coverage Ratio" means, as of the last day of any fiscal quarter, the
ratio obtained by dividing (a) the sum of the aggregate Adjusted NOI from the
Unencumbered Asset Pool for that fiscal quarter and the preceding three full
fiscal quarters, by (b) the aggregate Interest Charges for such period in
respect of the Borrowers' unsecured Indebtedness and Indebtedness associated
with the Qualified Encumbered Assets. The Interest Coverage Ratio shall be
determined by the Borrowers and shall be reasonably satisfactory to the
Administrative Agent excluding interest during construction to the extent
capitalized.

"Interest Expense" means, with respect to any Person as of the last day of any
fiscal period and without duplication, an amount equal to (a) all interest,
fees, charges and related expenses paid or payable (without duplication) for
that fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered "interest expense" under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
Financial Accounting Standards Board Statement No. 13, minus (or plus, as
applicable) (c) amounts received (or paid) under Swap Contracts plus (d) all
other amounts considered to be "interest expense" under GAAP.

"Interest Payment Date" means the fifth (5th) calendar day of each month;
provided that if the fifth (5th) calendar day of any month falls on a day other
than a Business Day, then the Interest Payment Date shall be the immediately
succeeding Business Day.

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their applicable Committed Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Revolving Commitment
Termination Date (in the case of Interest Periods relating to Revolving Loans)
or the Term Loan Maturity Date (in the case of Interest Periods relating to Term
Loans), as applicable.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof

"IP Rights" has the meaning specified in Section 5.17.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

"Joinder Agreement" means a joinder agreement substantially in the form attached
hereto as Exhibit F.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Revolving Lender, such Revolving
Lender's funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

"Lender Joinder Agreement" means a lender joinder agreement substantially in the
form attached hereto as Exhibit G.

"Lender Party" has the meaning set forth in Section 10.07.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

"Letter of Credit" means any standby letter of credit issued hereunder.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(i).

"Letter of Credit Sublimit" means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

"Leverage Ratio" means, as of the last day of each fiscal quarter, the ratio
obtained by dividing (a) Total Indebtedness of Parent and its Subsidiaries as of
that date by (b) the Adjusted Tangible Assets of Parent and its Subsidiaries as
of that date.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).

"Loan" means a Term Loan, a Revolving Loan, a Swing Line Loan and/or an L/C
Borrowing, as the context requires.

"Loan Documents" means this Agreement, each Revolving Note, each Term Note, each
Issuer Document, the Fee Letter and any other instrument, document or agreement
from time to time delivered by a Borrower in connection with this Agreement.

"Majority Lenders" means, as of any date of determination, at least two Lenders
having more than 50% of the sum of (a) the Aggregate Revolving Commitments then
in effect or, if the Aggregate Revolving Commitments have been terminated
pursuant to Section 8.02, the Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender's risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed "held" by such Revolving
Lender for purposes of this definition), and (b) the Term Loan Amount; provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

"Material Adverse Effect" means any set of circumstances or events which (a) has
had or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document (other than
as a result of any action or inaction of the Administrative Agent or any
Lender), (b) has been or could reasonably be expected to be material and adverse
to the business or condition (financial or otherwise) of Borrowers or (c) has
materially impaired or could reasonably be expected to materially impair the
ability of Borrowers to perform the Obligations.

"Maximum Rate" has the meaning set forth in Section 10.09.

"Minimum Book Value" means, as of any date of determination, without
duplication, the sum of: (a) all consolidated assets of Parent and its
Subsidiaries as of that date, plus (b) Parent's and its Subsidiaries' minority
interest in unconsolidated assets as of that date, minus (i) Intangible Assets
of Parent and its Subsidiaries and (ii) Total Liabilities of Parent and its
Subsidiaries as of that date.

"Minority Interest" means, with respect to any non-Wholly-Owned Subsidiary,
direct or indirect, of the Parent, any ownership interest of a third party in
such Subsidiary.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgageable Ground Lease" means on any date of determination, a lease (a)
which is a lease granted by the fee owner of Real Property, (b) which has a
remaining term (calculated only once on the Closing Date or the date the Real
Property subject to such lease becomes part of the Qualified Unencumbered Asset
Pool) of not less than thirty (30) years, including extension options
exercisable solely at the discretion of a Borrower or any applicable Subsidiary,
(c) under which no material default has occurred and is continuing and (d) with
respect to which a security interest may be granted (i) without the consent of
the lessor or (ii) pursuant to the consent of the lessor, which consent has been
granted.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Negative Pledge" means a Contractual Obligation that contains a covenant
binding on Borrowers that prohibits Liens on any of their Property, other than
(a) any such covenant contained in a Contractual Obligation granting or relating
to a particular Lien which affects only the property that is the subject of such
Lien and (b) any such covenant that does not apply to Liens which may secure the
Obligations now or in the future.

"Net Income" means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.

"Net Rentable Area" means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Borrowers' rent roll for such Real Property, the manner of such determination
shall be consistently applied for all Real Property, unless otherwise approved
by the Administrative Agent.

"NOI" means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing
Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue-Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.

"Non-Recourse Debt" means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability and
other customary exceptions) either is contractually limited to collateral
securing such Indebtedness or is so limited by operation of Laws.

"Note(s)" means either or both of the Term Notes or Revolving Notes, as the
context requires.

"NYSE" means the New York Stock Exchange.

"Obligations" means all advances to, and debts, liabilities, obligations of, any
Borrower arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, that "Other Taxes" shall not include
such amounts to the extent imposed as a result of any transfer by any Lender or
the Administrative Agent of any interest in or under any Loan Document.

"Outstanding Amount" means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

"Participant" has the meaning set forth in Section 10.06(d).

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Permitted Purposes" has the meaning set forth in Section 10.07(a).

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Platform" has the meaning set forth in Section 6.02.

"Preferred Distributions" means for any period, the amount of any and all
Restricted Payments due and payable in cash to the holders of Preferred Equity
but shall not include any Minority Interest's share of any such Restricted
Payments.

"Preferred Equity" means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in Parent or
any of its Subsidiaries that entitles the holders thereof to preferential
payment or distribution priority with respect to dividends, assets or other
payments over the holders of any other stock or other ownership or beneficial
interest in such Person.

"Property" means all assets of the Parent and its Subsidiaries, whether real
property or personal property.

"Public Lender" has the meaning set forth in Section 6.02.

"Qualified Asset Pool Property" means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified
Encumbered Asset Property that is owned by the Parent, another Borrower or a
direct or indirect Subsidiary of the Parent.

"Qualified Development Asset" means a Real Property that:

(a) is either owned in fee simple absolute (or through ownership of a
condominium unit) or with a leasehold interest pursuant to a Mortgageable Ground
Lease, in either case, by the Parent, another Borrower or a direct or indirect
Subsidiary of the Parent;

(b) to the best of Borrowers' knowledge and belief, does not have any title,
survey, environmental or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property;

(c) constitutes a Development Investment;

(d) is Unencumbered; and

(e) does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Land.

"Qualified Encumbered Asset Property" means a Revenue-Producing Property that:

(a) is owned in fee simple absolute (or through ownership of a condominium unit)
or with a leasehold interest pursuant to a Mortgageable Ground Lease, in either
case, directly or indirectly, by the Parent, another Borrower or a direct or
indirect Subsidiary of the Parent;

(b) is occupied or available for occupancy (subject to final tenant
improvements);

(c) to the best of Borrowers' knowledge and belief, does not have any title,
survey, environmental or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property; and

(d) does not have debt associated with such Revenue-Producing Property (which,
for the sake of clarity, excludes the Obligations) that is in excess, at the
time such Property is added to the Borrowing Base or at the end of any fiscal
quarter thereafter, of 55% of its Asset Value; and

(e) does not otherwise constitute a Qualified Development Asset or Qualified
Land.

"Qualified Land" means, as of any date of determination, without duplication,
Real Property that:

(a) has received all entitlements required for the contemplated development of
the Real Property into Revenue-Producing Property;

(b) is owned in fee simple absolute or with a leasehold interest pursuant to a
Mortgageable Ground Lease, in either case by the Parent, another Borrower or a
direct or indirect Subsidiary of the Parent;

(c) to the best of Borrowers' knowledge and belief, does not have any title,
survey, environmental or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property;

(d) is Unencumbered; and

(e) does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Development Asset.

"Qualified Revenue-Producing Property" means a Revenue-Producing Property that:

(a) is owned in fee simple absolute (or through ownership of a condominium unit)
or with a leasehold interest pursuant to a Mortgageable Ground Lease, in either
case by the Parent, another Borrower or a direct or indirect Subsidiary of the
Parent;

(b) is occupied or available for occupancy (subject to final tenant
improvements);

(c) to the best of Borrowers' knowledge and belief, does not have any title,
survey, environmental or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property;

(d) is Unencumbered; and

(e) does not otherwise constitute a Qualified Development Asset or Qualified
Land.

"Rating Agencies" means (a) S&P and (b) Moody's.

"Real Property" means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any Borrower or any of its
Subsidiaries.

"Register" has the meaning specified in Section 10.06(c).

"REIT Status" means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, as of any date of determination, Lenders having at
least 66-2/3% of the sum of (a) the Revolving Commitments then in effect or, if
the Aggregate Revolving Commitments have been terminated pursuant to Section
8.02, the Total Revolving Outstandings (with the aggregate amount of each
Revolving Lender's risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed "held" by such Revolving Lender
for purposes of this definition), and (b) the Term Loan Amount; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

"Required Revolving Lenders" means, as of any date of determination, Revolving
Lenders having more than 66-2/3% of the Aggregate Revolving Commitments, or if
the Aggregate Revolving Commitments have been terminated pursuant to Section
8.02, Revolving Lenders holding in the aggregate more than 66-2/3% of the Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender's
risk participation and funded participation in L/C Obligations and Swing Line
Loans deemed "held" by such Revolving Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

"Responsible Officer" means, (i) with respect to delivery of executed copies of
this Agreement or any Compliance Certificate, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or any
executive vice president of a Borrower and (ii) for all other purposes, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, secretary, assistant secretary or any executive vice
president of a Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

"Restricted Payment" means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by a Person, (a) the retirement,
redemption, purchase or other acquisition for Cash or for Property by such
Person of any such security or interest (excluding any Indebtedness which by its
terms is convertible into an Equity Interest), (b) the declaration or (without
duplication) payment by such Person of any dividend in Cash or in Property on or
with respect to any such security or interest, (c) any Investment by such Person
in the holder of 5% or more of any such security or interest if a purpose of
such Investment is to avoid characterization of the transaction as a Restricted
Payment and (d) any other payment in Cash or Property by such Person
constituting a distribution under applicable Laws with respect to such security
or interest.

"Revenue-Producing Property" means an identifiable improved Real Property that
is used principally for office, office/laboratory, research or
manufacturing/warehouse purposes, or for such other revenue-producing purposes
as the Required Lenders may approve.

"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender's name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

"Revolving Commitment Termination Date" means the earlier of (a) the later of
(i) October 29, 2010 and (ii) if the Existing Revolving Commitment Termination
Date is extended pursuant to Section 2.14, such extended Revolving Commitment
Termination Date as determined pursuant to such Section 2.14 and (b) the date
the Revolving Commitments are terminated pursuant to Section 2.06 or Article
VIII.

"Revolving Lender" means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding.

"Revolving Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers by a Revolving Lender in accordance with their Applicable Percentage
pursuant to Section 2.01(a), except as otherwise provided herein.

"Revolving Note" means a promissory note made by the Borrowers in favor of, and
payable to the order of, a Revolving Lender evidencing Revolving Loans made by
such Revolving Lender, substantially in the form of Exhibit C-1.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"SEC Report" means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the Parent pursuant to the Securities Exchange Act of 1934.

"Secured Debt" means Indebtedness of Parent or any of its Subsidiaries
(including Indebtedness of any non-Wholly-Owned Subsidiary which is the subject
of a Guarantee of Parent or a Subsidiary of Parent or, if such Person is a
partnership, of which Parent or a Subsidiary of Parent is a general partner,
Parent's or such Subsidiaries' pro rata share of any such Indebtedness of
unconsolidated Persons but excluding any Minority Interest's share of
Indebtedness) that is secured by a Lien or is subject to a Negative Pledge;
provided, that Secured Debt shall not include any of the Obligations.

"Secured Debt Ratio" means, as of the last day of any fiscal quarter, the ratio
obtained by dividing (a) the Secured Debt of Parent and its Subsidiaries as of
such date by (b) the Adjusted Tangible Assets, as of such date.

"SPC" has the meaning set forth in Section 10.06(h).

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.04(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

"Swing Line Sublimit" means an amount equal to $75,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

"Syndication Agent" means Citicorp North America, Inc., in its capacity as
syndication agent.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Term Lenders" means the Term A Lenders and any other Term Lenders holding a
Term Loan pursuant to Section 2.15.

"Term A Lenders" means Lenders with a Term A Loan Commitment or holding Term A
Loans.

"Term A Loan" means a Term A Loan of any type made to Borrowers by the Term A
Lenders in accordance with their Applicable Percentage pursuant to
Section 2.01(b).

"Term A Loan Amount" means, at any time, the aggregate principal amount of the
Term A Loans outstanding, which on the Closing Date is equal to $600,000,000.

"Term A Loan Commitment" means, as to each Term A Lender, its obligation to make
a Term A Loan to the Borrowers pursuant Section 2.01(b), in an aggregate
principal amount on the Closing Date not to exceed such Term A Lender's portion
of the Term A Loan Amount or the amount set forth in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable.

"Term Loan" means a Term A Loan or any other term loan made pursuant to Section
2.15.

"Term Loan Amount" means, at any time, the Term A Loan Amount plus the aggregate
outstanding principal amount of all other Term Loans.

"Term Loan Maturity Date" means the later of (a) October 31, 2011 and (b) if the
Existing Term Loan Maturity Date is extended pursuant to Section 2.14, such
extended Term Loan Maturity Date as determined pursuant to such Section 2.14.

"Term Note" means a promissory note made by the Borrowers in favor of, and
payable to the order of, a Term Lender evidencing that portion of the Term Loan
made by such Term Lender substantially in the form of Exhibit C- 2.

"Total Assets" means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Asset Value
(it being understood that the Asset Value for any Real Property that is not a
Qualified Asset Pool Property shall be calculated as if it was a Qualified Asset
Pool Property). In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a "minority interest"), then the assets of
a Person and its Subsidiaries shall include such Person's or its Subsidiaries'
allocable share of all assets of such Person in which a minority interest is
owned based on such Person's respective ownership interest in such other Person.

"Total Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances and bank
guaranties;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, Total Indebtedness shall not include any Minority
Interest's share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), zero. The amount of any Capital
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

"Total Liabilities" means all liabilities of a Person and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (without
duplication) all Indebtedness and Guarantees of such Person and its Subsidiaries
(determined on a consolidated basis), whether or not so classified; provided,
that, Total Liabilities shall not include any Minority Interest's share of
liabilities. In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a "minority interest"), then the
liabilities of a Person and its Subsidiaries shall include such Person's or its
Subsidiaries' allocable share of all liabilities of such Person in which a
minority interest is owned based on such Person's respective ownership interest
in such other Person.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Revolving Outstandings" means the sum of (i) the aggregate Outstanding
Amount of all Revolving Loans plus (ii) the aggregate Outstanding Amount of all
Swing Line Loans plus (iii) the aggregate Outstanding Amount of all L/C
Obligations.

"to the best knowledge of" means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of that Person).

"Trade Date" has the meaning set forth in Section 10.06(b).

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

"Unencumbered" means, with respect to any Revenue-Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue-Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Liens permitted under Section 7.01, (b) is not subject to any
Negative Pledge and (c) is not held by a Person any of whose direct or indirect
equity interests are subject to a Lien or Negative Pledge.

"Unencumbered Asset Pool" means, as of any date of determination, (a) the
Initial Pool Properties, plus (b) each other Qualified Asset Pool Property added
to the Unencumbered Asset Pool pursuant to Section 2.16 as of such date, less
(c) any Qualified Asset Pool Property removed from the Unencumbered Asset Pool
pursuant to Section 2.16 as of such date; provided that:

if all or any material portion of a Qualified Revenue-Producing Property is
materially damaged then, except for a Qualified Revenue-Producing Property that
is covered by business interruption insurance in an amount substantially similar
to the NOI of such Qualified Revenue-Producing Property during such period, such
Qualified Revenue-Producing Property shall no longer be a part of the
Unencumbered Asset Pool until such damage is repaired or restored and such
Qualified Revenue-Producing Property becomes fully operational and the
Administrative Agent receives evidence reasonably satisfactory to it of the
Asset Value of such Property, including the NOI of any Qualified
Revenue-Producing Property;

if all or any material portion of a Qualified Development Asset is materially
damaged, such Qualified Development Asset shall no longer be a part of the
Unencumbered Asset Pool until such damage is repaired or restored and such
Qualified Asset Pool Property becomes fully operational and the Administrative
Agent receives evidence reasonably satisfactory to it of the Asset Value of such
Qualified Development Asset; provided that such Qualified Development Asset may
be included as an Unencumbered Asset Pool Property in the amount assigned to
such Qualified Development Asset prior to the damage less the amount (as
determined by the Borrowers in good faith) by which the casualty insurance
proceeds that are owed or received in respect of such casualty event are
insufficient to restore such Qualified Development Asset for a period of up to
the lesser of (A) 365 days following such casualty event and (B) the date such
Qualified Development Asset is restored and fully functional or the Borrowers
submit another Property in substitution therefore; and

if all or any material portion of a Qualified Asset Pool Property is taken by
condemnation, then such Qualified Asset Pool Property shall no longer be a part
of the Unencumbered Asset Pool.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Unrelated Person" means any Person other than (i) a Subsidiary of Parent, (ii)
an employee stock ownership plan or other employee benefit plan covering the
employees of Parent and its Subsidiaries or (iii) any Person that held Common
Stock on the day prior to the effective date of Parent's registration statement
under the Securities Act of 1933 covering the initial public offering of Common
Stock.

"Wholly-Owned Subsidiary" means a Subsidiary of Parent, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Parent, except for director's qualifying shares required by applicable Laws.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof; (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders, the Administrative Agent and the Borrowers); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) upon written request,
the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.05 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof; the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 Committed Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender with a Revolving Commitment (a "Revolving Lender") severally agrees to
make loans (each such loan, a "Revolving Loan") to the Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Lender's
Revolving Commitment; provided, however, that after giving effect to any
Committed Borrowing, the Total Revolving Outstandings shall not exceed the
lesser of (i) the Aggregate Revolving Commitments or (ii) the Borrowing Base
then in effect. Within the limits of each Revolving Lender's Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). On the Closing Date, all Revolving Loans shall be
Base Rate Loans unless the Borrowers shall have delivered at least three
Business Days prior to the Closing Date, a funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent. Thereafter,
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(b) Term A Loan. Subject to the terms and conditions set forth herein, each Term
A Lender severally agrees to fund the portion of the Term A Loan Amount
represented by its Term A Loan Commitment to the Borrowers on the Closing Date
in an aggregate amount not to exceed such Term A Lender's Term A Loan Commitment
or the Term A Loan Amount. The Term A Loan shall be made in one draw on the
Closing Date. To the extent all or any portion of the Term A Loans are repaid or
prepaid, they may not be reborrowed. On the Closing Date, all Term A Loans shall
be Base Rate Loans unless the Borrowers shall have delivered at least three
Business Days prior to the Closing Date, a funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent. Thereafter, Term
A Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrowers' irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 12:00 Noon, three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate
Loans, and (ii) 12:00 Noon, one Business Day prior to the requested date of any
Borrowing of Base Rate Loans or of any conversion of Eurodollar Rate Loans to
Base Rate Loans. Each telephonic notice by the Borrowers pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrowers. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrowers fail to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrowers request a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fail to specify an Interest Period, they will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 11:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowers;
provided, however, that if; on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrowers, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 20 Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers or their Subsidiaries, and to
amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrowers or their Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (y) the Total Revolving
Outstandings shall not exceed the lesser of (i) the Aggregate Revolving
Commitments or (ii) the Borrowing Base and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrowers for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers' ability to obtain Letters of Credit shall be fully revolving, and,
accordingly, the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) Subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $500,000, in
the case of a standby Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolving Lender's obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrowers or such Revolving Lender to eliminate the L/C
Issuer's risk with respect to such Revolving Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Borrower, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof; the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrowers (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender's Applicable Percentage
times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof; the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent and to any requesting Lender a true and complete copy of
such Letter of Credit or amendment.

(iv) If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an "Auto-Extension
Letter of Credit"); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than
sixty (60) days (the "Non-Extension Notice Date") in each such twelve- month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrowers shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrowers
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date") or 9:00 am. on the following Business Day if the notification is
later than 11:00 a.m. on the Honor Date, the Borrowers shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (unless the Borrowers elect to reimburse the L/C Issuer through a
Revolving Loan, as set forth below). If the Borrowers fail to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Revolving Lender's Applicable
Percentage thereof and in such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, which date will not be
earlier than the Business Day after the Honor Date, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender's
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving Lender's obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender's obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender's Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers' instructions or other irregularity, the
Borrowers will promptly notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers' pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing which has not been
repaid as provided for herein, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), "Cash Collateralize" means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (collectively, "Cash Collateral")
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Revolving Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
L/C Issuer and the Revolving Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrowers when a Letter of Credit is issued the rules of the ISP shall
apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the "Letter of Credit Fee") for each Letter
of Credit equal to the Applicable Rate for Eurodollar Rate Loans, stated as a
percentage per annum times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate for Eurodollar Rate Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for Eurodollar Rate
Loans separately for each period during such quarter that such Applicable Rate
for Eurodollar Rate Loans was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate equal to 0.125%
per annum, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. In addition, the Borrowers
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of; a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers' business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a "Swing
Line Loan") to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Revolving Lender acting as
Swing Line Lender, may exceed the amount of such Revolving Lender's Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the Revolving Commitments,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender's Revolving Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof; the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan or a Fixed
Eurodollar Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender's
Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers' irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of the
Required Revolving Lenders) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
2:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrowers at its office by
crediting the account of the Borrowers on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender's payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender's Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender's obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender's obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender's risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender's Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 Noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof, and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice and the contents thereof
and of the amount of such Lender's Applicable Percentage of such prepayment. If
such notice is given by the Borrowers, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 9:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Outstandings at any time exceed the
lesser of the Aggregate Revolving Commitments and the Borrowing Base then in
effect, the Borrowers shall immediately prepay the Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Loans the Total Revolving Outstandings
exceed the lesser of the Aggregate Revolving Commitments and the Borrowing Base
then in effect. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(d) If the Borrowers have prepaid all Revolving Loans and Cash Collateralized
all Letters of Credit pursuant to Section 2.05(c) above and the Term Loan Amount
exceeds the Gross Borrowing Base then in effect, the Borrowers shall immediately
prepay the Term Loans in an aggregate amount equal to such excess (to be applied
pro rata among all Term Loans outstanding).

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrowers may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that the Aggregate Revolving
Commitments may not be reduced below $150,000,000 (except in connection with a
termination of the Aggregate Revolving Commitments and payment in full of the
Obligations thereunder); and, provided further (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such Letter of Credit Sublimit or Swing Line Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments and
the contents thereof. Any reduction of the Aggregate Revolving Commitments shall
be applied to the Revolving Commitment of each Revolving Lender according to its
Applicable Percentage. All fees accrued pursuant to Section 2.09(a) until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrowers shall repay on the Revolving Commitment Termination Date the
aggregate principal amount of Revolving Loans outstanding on such date, together
with all interest and accrued fees related thereto.

(b) The Borrowers shall repay to the Swing Line Lender each Swing Line Loan on
the earlier to occur of (i) the date three Business Days after such Swing Loan
is made and (ii) the Revolving Commitment Termination Date.

(c) The Borrowers shall repay on the Term Loan Maturity Date the aggregate
principal amount of the Term Loans outstanding on such date, together with all
interest and accrued fees related thereto.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate or the Fixed Eurodollar Rate.

(b)

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto (for interest accrued through the last day of
the prior month) and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Unused Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage,
an unused fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans plus (ii) the Outstanding Amount of L/C Obligations.
The unused fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 4.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Revolving Commitment
Termination Date. The unused fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Facility Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Total Revolving Outstandings, regardless of usage. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans, Swing Line Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(c) Other Fees.

(i) The Borrowers shall pay to BAS and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender's Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent's Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)

(i) Funding by Lenders: Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to such Committed Borrowing. If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers: Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment
and without relieving the Borrowers' obligation to make such payment, then each
of the Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Borrower party hereto consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Extension of Revolving Commitment Termination Date and/or Term Loan
Maturity Date.

(a) Requests for Extension of Revolving Commitment Termination Date. The
Borrowers may, on a one-time basis, by notice to the Administrative Agent (who
shall promptly notify the Revolving Lenders) not earlier than 90 days prior to,
and not later than 30 days prior to, the Revolving Commitment Termination Date
then in effect hereunder (the "Existing Revolving Commitment Termination Date"),
cause each Revolving Lender to extend such Revolving Lender's Existing Revolving
Commitment Termination Date for an additional one (1) year from the Existing
Revolving Commitment Termination Date and each Revolving Lender shall extend
such Revolving Lender's Revolving Commitment Termination Date for an additional
one (1) year from the Existing Revolving Commitment Termination Date in
accordance with this Section 2.14(a).

(b) Requests for Extension of Term Loan Maturity Date. The Borrowers may on a
one-time basis, by notice to the Administrative Agent (who shall promptly notify
the Term Lenders) not earlier than 90 days prior to, and not later than 30 days
prior to, the Term Loan Maturity Date then in effect hereunder (the "Existing
Term Loan Maturity Date"), cause each Term Lender to extend such Term Lender's
Existing Term Loan Maturity Date for an additional one (1) year from the
Existing Term Loan Maturity Date and each Term Lender shall extend such Term
Lender's Term Loan Maturity Date for an additional one (1) year from the
Existing Term Loan Maturity Date in accordance with this Section 2.14(b).

(c) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Commitment Termination Date or the Term Loan
Maturity Date pursuant to this Section shall not be effective with respect to
the Revolving Lenders or the Term Lenders, as applicable, unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects, on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, only as of such specific date);

(iii) in the case of an extension of the Revolving Commitment Termination Date,
the Borrowers pay the Revolving Lenders, based on their Applicable Percentage,
an extension fee on the Existing Revolving Commitment Termination Date in an
amount equal to the product of (i) 0.15%, multiplied by (ii) the Aggregate
Revolving Commitments then in effect at the time of the extension;

(iv) in the case of an extension of the Term Loan Maturity Date, the Borrowers
pay the Term Lenders, based on their Applicable Percentage, an extension fee on
the Existing Term Loan Maturity Date in an amount equal to the product of (i)
0.15%, multiplied by (ii) the Term Loan Amount at the time of the extension; and

(v) the Capitalization Rate shall be increased on the date of such extension of
the Revolving Commitment Termination Date or the Term Loan Maturity Date, as
applicable, if requested by the Required Lenders; provided that (A) the
Capitalization Rate may not be increased more than .25% greater than the
Capitalization Rate then in effect and in no event shall the Capitalization Rate
exceed 8.50% and (B) the Capitalization Rate may not be increased on more than
one occasion.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Increase in Commitments.

(a) Aggregate Revolving Commitments. The Borrowers shall have the right from
time to time, prior to the Revolving Commitment Termination Date and with the
consent of the Administrative Agent and the L/C Issuer (such consent not to be
unreasonably withheld), and subject to the terms and conditions set forth below,
to increase the amount of the Aggregate Revolving Commitments; provided that (i)
no Default or Event of Default shall exist at the time of the request of the
proposed increase in the Aggregate Revolving Commitments or after giving effect
thereto; (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects, on and as of
the date of the increase in the Aggregate Revolving Commitments, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.15(a), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (iii) such
increase must be in a minimum amount of $25,000,000 and in integral multiples of
$1,000,000 above such amount, (iv) the Aggregate Revolving Commitments shall not
be increased by an amount, in the aggregate, that is greater than $350,000,000
less the aggregate amount of any additional term tranches added pursuant to
clause (b) below, (v) no individual Lender's Revolving Commitment may be
increased without such Lender's written consent, (vi) Schedule 2.01A shall be
amended to reflect the revised amount of the Aggregate Revolving Commitments and
revised Revolving Commitments of the Lenders and (vii) if any Revolving Loans
are outstanding at the time of an increase in the Aggregate Revolving
Commitments, the Borrowers will prepay (provided that any such prepayment shall
be subject to Section 3.05) one or more existing Revolving Loans (or in the case
of the addition of any new Lender as set forth in the paragraph below, prepay
and reborrow the outstanding Revolving Loans) in an amount necessary such that
after giving effect to the increase in the Aggregate Revolving Commitments, each
Lender will hold its Applicable Percentage (based on its Revolving Commitment of
the revised Aggregate Revolving Commitments) of outstanding Revolving Loans.

Any such increase in the Aggregate Revolving Commitments shall apply, at the
option of the Borrowers, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee and (B) must become a Revolving Lender under this Agreement by
execution and delivery of an appropriate joinder agreement or of counterparts to
this Agreement in a manner reasonably acceptable to the Borrowers and the
Administrative Agent.

(b) New Term Tranches. The Borrowers shall have the right from time to time,
prior to the Term Loan Maturity Date, and subject to the conditions set forth
below, to request new tranches of term loans; provided that (i) no Default or
Event of Default shall exist at the time of such new term tranche or after
giving effect thereto, (ii) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects, on and as of the date of the funding of the new term tranche, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case, they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.15(b),
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (iii) no Lender
shall be required to participate in any such term tranche without its written
consent, (iv) the aggregate amount of such term tranches shall not exceed
$350,000,000 less any increases in the Aggregate Revolving Commitments pursuant
to clause (a) above, (v) the maturity date for such new term tranche shall be
the Term Loan Maturity Date, (vi) the Borrowers and the Lenders providing such
term tranche shall enter into an amendment to this agreement as is necessary to
evidence this new term tranche and all issues related thereto, including but not
limited to, pricing of such new term tranche, and all Lenders not providing such
term tranche hereby consent to such limited scope amendment without future
consent rights, and (vii) Schedule 2.01A shall be amended to reflect the
addition of any term tranche and the commitments related thereto.

Any new term tranche may be provided by one or more existing Lenders (at the
sole discretion of any such existing Lender) or by one or more institutions that
is not an existing Lender; provided that any such institution (A) must conform
to the definition of Eligible Assignee and (B) must become a Lender under this
agreement by execution of a Lender Joinder agreement substantially in the form
of Exhibit G or of counterparts to this agreement in a manner reasonably
acceptable to the Administrative Agent.

(c) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16 Unencumbered Asset Pool.

(a) The Lenders agree that the Borrowers may add a Real Property to the
Unencumbered Asset Pool subject to satisfaction of all of the following
conditions:

(i) the Borrowers shall deliver to the Administrative Agent (which shall
promptly be delivered to the Revolving Lenders) the following:

(A) a complete description of the proposed Qualified Asset Pool Property;

(B) for any Revenue-Producing Property only, the prior twelve (12) months'
operating income statements related to such Qualified Asset Pool Property (to
the extent available);

(C) a certification of a Responsible Officer of the Borrowers that Parent has
obtained a current written report prepared by a qualified independent expert
with respect to Hazardous Materials related thereto which discloses that such
property would not be in violation of the representations and covenants of this
Agreement;

(D) for any Qualified Encumbered Asset Property, the amount of debt associated
with such Qualified Encumbered Asset Property;

(E) for any Qualified Development Asset, the cost of such Qualified Development
Asset;

(F) for any Qualified Land, the Appraised Value or the cost of such Qualified
Land;

(G) an updated Schedule 3 to the Compliance Certificate giving effect to such
addition; and

(H) such other written materials with respect to such Real Property reasonably
requested by any Lender.

(ii) such Real Property must satisfy the requirements to be a Qualified Asset
Pool Property.

(iii) after giving effect to such addition, the Borrowers shall be in compliance
with Section 2.05(c).

(iv) If the Borrowers want to add a Property to the classification of
Unencumbered Asset Pool Properties and such Property is not currently owned by a
Borrower then (subject to clause (c) of the definition of "Gross Borrowing
Base"), prior to such Property being added, the Subsidiary owning such new
Property shall (A) execute a Joinder Agreement in the form of Exhibit F and
(B) deliver such other documentation as the Administrative Agent may reasonably
request in connection therewith, including, without limitation, certified
resolutions and other organizational and customary authorizing documents of such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(b) The Lenders agree that the Borrowers may withdraw a Qualified Asset Pool
Property from the Unencumbered Asset Pool subject to satisfaction of all of the
following conditions:

(i) The Borrowers must provide an updated Schedule 3 to the Compliance
Certificate giving effect to such withdrawal; and

(ii) after giving effect to such withdrawal, the Borrowers shall be in
compliance with Section 2.05(c).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, each Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Administrative Agent, L/C Issuer or Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrowers are resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law and
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Administrative Agent, L/C Issuer or Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law and reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Administrative Agent, L/C
Issuer or Lender is subject to backup withholding or information reporting
requirements.

Without limiting the generality of the foregoing any Administrative Agent, L/C
Issuer or Lender shall deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Person becomes a party to this Agreement (and from time to
time thereafter upon the request of the Borrowers or the Administrative Agent,
but only if such Person is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(ii) duly completed copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of any Borrower
within the meaning of Section 881 (c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN,

(iv) in the case of any Administrative Agent, Lender or L/C Issuer that is a
"United States person" within the meaning of Section 7701(a)(30) of the Code,
duly completed copies of IRS W-9, establishing a complete exemption from backup
withholding taxes; provided, however, that such a Person that the Borrowers are
entitled to treat as an "exempt recipient" (without regard to whether any
Borrower has requested any certificates or forms in this respect) shall not be
required to provide such form, and/or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02 Illegality.

If any Lender determines in good faith that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine in good faith that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer; or

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than with respect to Taxes, which shall be governed solely by
Section 3.01);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the L/C Issuer's capital or on the capital of such
Lender's or the L/C Issuer's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or the L/C Issuer's right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the L/C Issuer's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan;
provided, the Borrowers shall have received at least 10 days' prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Eurodollar
Rate Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if material amounts are paid to such Lender under Section 3.05,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival.

All of the Borrowers' obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO THE AMENDMENT AND RESTATEMENT OF THE
EXISTING CREDIT AGREEMENT AND FURTHER CREDIT EXTENSIONS

4.01 Conditions of Effectiveness of this Agreement.

The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders.

(i) executed counterparts of this Agreement;

(ii) a Revolving Note executed by the Borrowers in favor of each Revolving
Lender requesting a Revolving Note and a Term Note executed by the Borrowers in
favor of each Term Lender requesting a Term Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized as of the date hereof to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed
(including, without limitation, articles or certificates of incorporation or
other charter documents and bylaws or other governance documents of each
Borrower), and that each Borrower is validly existing and in good standing in
its jurisdiction of organization and the tax identification number for each
Borrower;

(v) favorable opinions of each counsel to the Borrowers, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Borrowers
and the Loan Documents as the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Borrower and the validity
against such Borrower of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii) a duly completed Schedule 5.18 to this Agreement and Schedule 3 to the
Compliance Certificate signed by a Responsible Officer of the Borrowers and such
other information regarding the Initial Pool Properties as reasonably requested
by the Administrative Agent;

(ix) evidence that all amounts outstanding under the Existing Credit Agreement
have been, or concurrently with the Closing Date, are being repaid in full; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been,
or concurrently with the Closing Date are being, paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrowers contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith (including a
representation regarding compliance with the Borrowing Base after giving effect
to such Credit Extension), shall be true and correct on and as of the date of
such Credit Extension in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(d), respectively, of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or Required Revolving Lenders reasonably may require.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws.

Each Borrower (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent permitted by Sections 7.03, or 10.20, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Borrower of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Document.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Borrower party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Borrower party
thereto, enforceable against each such Borrower in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries dated June 30, 2006, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(fairly present in all material respects the financial condition of the
Borrowers and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, subject to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated financial projections of the Parent delivered pursuant to
Section 6.02(a) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts (it being understood that such
financial projections are subject to uncertainties and contingencies, which may
be beyond the control of the Borrowers and their Subsidiaries and that no
assurance is given by the Borrowers that such projections will be realized).

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any of their Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default.

Neither any Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each of the Borrowers and their Subsidiaries has good record and marketable
title in fee simple (subject to the rights of other parties as owners of
condominium units) to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

5.09 Environmental Compliance.

The Borrowers and their Subsidiaries have conducted in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance.

The properties of each Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts and with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates.

5.11 Taxes.

The Borrowers and their Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed and have paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Borrowers or any of their Subsidiaries that would, if made, have a Material
Adverse Effect. As of the date hereof neither any Borrower nor any Subsidiary
thereof is party to any material tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) neither the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; and (v) neither the Borrowers nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 42 12(c) of ERISA.

5.13 Subsidiaries; Equity Interests.

All of the outstanding Equity Interests in the Parent's Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Parent or
another Borrower, directly or indirectly, free and clear of all Liens except as
permitted under this Agreement.

5.14 Margin Regulations; Investment Company Act; REIT and Tax Status; Stock
Exchange Listing.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets subject to the provisions of Section 7.01 or
subject to any restriction contained in any agreement or instrument between the
Borrowers, and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.

(c) Except as disclosed to Administrative Agent, as of the Closing Date, none of
Borrowers nor any Wholly- Owned Subsidiary is a "foreign person" within the
meaning of Section 1445(f)(3) of the Code.

(d) The Parent currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. The shares of common stock of the Parent
are listed on the NYSE, American Stock Exchange or NASDAQ Stock Exchange.

5.15 Disclosure.

Each Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that such financial projections are subject to uncertainties and contingencies,
which may be beyond the control of the Borrowers and their Subsidiaries and that
no assurance is given by the Borrowers that such projections will be realized).

5.16 Compliance with Laws.

Each Borrower and each of its Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

Each Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, "IP Rights") that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except to the extent that failure to so own or possess such IP Rights
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrowers, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Initial Pool Properties.

The Initial Pool Properties described on Schedule 5.18 are, as of the Closing
Date, Qualified Asset Pool Properties and comprise the initial Unencumbered
Asset Pool.

5.19 Property.

All of the Borrowers' and their respective Subsidiaries' Properties are in good
repair and condition, subject to ordinary wear and tear, other than with respect
to deferred maintenance existing as of the date of acquisition of such Property
and except for such defects relating to properties, other than Real Properties
in the Unencumbered Asset Pool, which would not have a Material Adverse Effect.
The Borrowers further have completed or caused to be completed an appropriate
investigation of the environmental condition of each such Property as of (a) the
date of the Borrowers' or such Subsidiaries' purchase thereof or (b) the date
upon which such Property was last security for Indebtedness of such Borrower or
such Subsidiary if such financing was not closed on or about the date of the
acquisition of such property, including preparation of a "Phase I" report and,
if appropriate, a "Phase II" report, in each case prepared by a recognized
environmental consultant in accordance with customary standards which discloses
that such property is not in violation of the representations and covenants set
forth in this Agreement, unless such violation, as to Real Properties in the
Unencumbered Asset Pool, has been disclosed in writing to the Administrative
Agent and satisfactory remediation actions are being taken. There are no unpaid
or outstanding real estate or other taxes or assessments on or against any
Property of any Borrower or any of their respective Subsidiaries which are
payable by such Person (except only real estate or other taxes or assessments,
that are not yet due and payable). There are no pending eminent domain
proceedings against any Property included within the Unencumbered Asset Pool,
and, to the knowledge of the Borrowers, no such proceedings are presently
threatened or contemplated by any taking authority which may individually or in
the aggregate have a Material Adverse Effect. None of the Property of Borrowers
or their respective Subsidiaries is now damaged or injured as a result of any
fire, explosion, accident, flood or other casualty in any manner which
individually or in the aggregate would have a Material Adverse Effect.

5.20 Brokers.

None of the Borrowers or any of their respective Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

5.21 Other Debt.

None of the Borrowers or any of their respective Subsidiaries is in default
(after expiration of all applicable grace and cure periods) in the payment of
any other Indebtedness or under any mortgage, deed of trust, security agreement,
financing agreement or indenture involving Indebtedness of $50,000,000 or more
or under any other material agreement or lease to which any of them is a party.
None of the Borrowers is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time of payment of any
of the Obligations to any other indebtedness or obligation of such Borrower.

5.22 Solvency.

As of the Closing Date and after giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, including all of the Loans made
or to be made hereunder and Letters of Credit issued or to be issued hereunder
(including but not limited to, the date any such Loan is made or Letter of
Credit is issued), the Borrowers and their Subsidiaries (on a consolidated
basis) are solvent on a balance sheet basis such that the sum of the Borrowers'
and their Subsidiaries' assets exceeds the sum of the Borrowers' and their
Subsidiaries' liabilities, the Borrowers and their Subsidiaries are able to pay
their debts as they become due, and the Borrowers and their Subsidiaries have
sufficient capital to carry on their business.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
a replacement letter of credit or cash collateral reasonably satisfactory to the
L/C Issuer has been provided to the L/C Issuer), the Borrowers shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:

(a) As soon as practicable, and in any event within 90 days after the end of
each fiscal year, the consolidated balance sheet of Parent and its Subsidiaries
as at the end of such fiscal year and the consolidated statements of operations,
stockholders' equity and cash flows, in each case of Parent and its Subsidiaries
for such fiscal year, all in reasonable detail. Such financial statements shall
be prepared in accordance with GAAP, consistently applied, audited and shall be
accompanied by a report of Ernst & Young LLP or other independent public
accountants of recognized standing selected by Parent and reasonably
satisfactory to the Required Lenders (any "Big 4" accounting firm shall be
deemed satisfactory to the Required Lenders), which report and opinion shall be
prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any "going concern" or like qualifications or
exception or any qualification or exception as to the scope of the audit;

(b) As soon as practicable, and in any event within 60 days after the end of
each fiscal quarter (other than the fourth fiscal quarter in any fiscal year),
the consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal quarter and the consolidated statements of operations and cash flows
for such fiscal quarter, and the portion of the fiscal year ended with such
fiscal quarter, all in reasonable detail. Such financial statements shall be
certified by a Responsible Officer of Parent as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Parent and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments; and

(c) As soon as practicable, and in any event (i) within 60 days after the end of
each of the first three fiscal quarters in any fiscal year and (ii) within 90
days after the end of the fourth fiscal quarter, statements of operating income
for such fiscal quarter for each of the Revenue-Producing Properties in the
Unencumbered Asset Pool, each in reasonable detail.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender requesting same), in form and detail reasonably satisfactory to
the Administrative Agent:

(a) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;

(b) As soon as practicable, and in any event no later than 90 days after the
commencement of each fiscal year, a budget and projection by fiscal quarter for
that fiscal year and by fiscal year for the next two succeeding fiscal years,
including for the first such fiscal year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such fiscal years, projected consolidated balance sheets and statements of
operations and cash flows, of Parent and its Subsidiaries, all in reasonable
detail;

(c) Promptly after request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
Parent or any of its Subsidiaries, or any audit of any of them;

(d) Promptly after the same are available, and in any event within five (5)
Business Days after filing with the SEC, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Parent, and copies of all publicly available annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and not otherwise required to
be delivered to the Lenders pursuant to Section 6.01 or other provisions of this
Section 6.02;

(e) Promptly upon a Responsible Officer becoming aware, and in any event within
five (5) Business Days after becoming aware, of the occurrence of any (i)
"reportable event" (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non-exempt "prohibited transaction" (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder that could reasonably be
expected to give rise to a material liability, telephonic notice specifying the
nature thereof, and, no more than two (2) Business Days after such telephonic
notice, written notice again specifying the nature thereof and specifying what
action Borrowers are taking or propose to take with respect thereto, and, when
known, any action taken by the IRS with respect thereto;

(f) As soon as practicable, and in any event within two (2) Business Days after
a Responsible Officer becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default, telephonic notice specifying
the nature and period of existence thereof, and, no more than two (2) Business
Days after such telephonic notice, written notice again specifying the nature
and period of existence thereof and specifying what action Borrowers are taking
or propose to take with respect thereto;

(g) Promptly upon a Responsible Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Borrowers that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$10,000,000 or more or any lessor under a lease involving aggregate rent of
$10,000,000 or more has asserted a default thereunder on the part of Borrowers
or (iii) any Person has commenced a legal proceeding with respect to a claim
against Borrowers under a contract (that is not a credit agreement or material
lease) in excess of $10,000,000 or which otherwise may reasonably be expected to
result in a Material Adverse Effect, a written notice describing the pertinent
facts relating thereto and what action Borrowers are taking or propose to take
with respect thereto;

(h) Not later than sixty (60) days after the end of each fiscal quarter of the
Borrowers (other than the fourth fiscal quarter in any fiscal year in which case
not later than ninety (90) days), a statement listing the properties of Parent
and its Subsidiaries which are Development Investments and providing a brief
summary of the status of such development;

(i) Promptly upon a Responsible Officer becoming aware of a change in the Debt
Rating or any other credit rating given by a Rating Agency to Parent's long-term
senior unsecured debt or any announcement that any such rating is "under review"
or that such rating has been placed on a watch list or that any similar action
has been taken by a Rating Agency, written notice of such change, announcement
or action; and

(j) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent.

Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrowers post such documents, or provide
a link thereto on the Borrowers' website on the Internet at the website address
listed on Schedule 10.02 or (ii) on which such documents are posted on the
Borrowers' behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), including
the SEC's EDGAR website; provided that the Borrowers shall deliver paper copies
of such documents to the Administrative Agent for any Lender that requests the
Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material non-
public information with respect to the Borrowers or their securities) (each, a
"Public Lender"). The Borrowers hereby agree that (w) all Borrower Materials
(other than SEC Reports) that are to be made available to Public Lenders shall
be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean
that the word "PUBLIC" shall appear prominently on the first page thereof, (x)
by marking Borrower Materials "PUBLIC," the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not containing any material non-public information (although it
may be sensitive and proprietary) with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws; (y)
all SEC Reports and all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Investor;"
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials (other than SEC Reports) that are not marked "PUBLIC" as
being suitable only for posting on a portion of the Platform not designated
"Public Investor." The Borrowers shall be in compliance with all requirements to
deliver information under this Agreement if they have made such information
available to the Administrative Agent and, to the extent required, Lenders other
than Public Lenders, and the failure of Public Lenders to receive information
made available to other Lenders shall not result in any breach of this
Agreement.

6.03 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or such Subsidiary prior to the
imposition of such Lien, except that Borrowers and their respective Subsidiaries
shall not be required to pay or cause to be paid (a) any tax, assessment,
charge, levy or claim that is not yet past due, or is being contested in good
faith by appropriate proceedings so long as the relevant entity has established
and maintains adequate reserves for the payment of the same or (b) any
immaterial tax or claim so long as no material Property of Borrowers or their
Subsidiaries is at immediate risk of being seized, levied upon or forfeited.

6.04 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect the legal existence
and good standing of the Borrowers under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 7.03 or 10.20; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.05 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and subject to exceptions for extraordinary or
reasonably unforeseeable events; (b) make all necessary repairs thereto and
renewals and replacements thereof in a reasonably timely manner except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.06 Maintenance of Insurance.

Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions) with responsible insurance companies in such amounts
and against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which Borrowers or
such Subsidiaries, as applicable, operate.

6.07 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records.

(a) Maintain proper books of record and account, in which entries true and
correct in all material respects are made in conformity with GAAP consistently
applied; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrowers and their Subsidiaries, as the case
may be.

6.09 Inspection Rights.

Permit the Lenders, through the Administrative Agent or any representative
designated by the Administrative Agent, at the Borrowers' expense, to visit and
inspect any of the properties of the Borrowers or any of their respective
Subsidiaries (subject to the rights of any tenants), to examine the books of
account of the Borrowers and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrowers and their respective Subsidiaries with, and to be
advised as to the same by, their Responsible Officers, all at such reasonable
times (typically during normal business hours) and intervals as the
Administrative Agent or any Lender may reasonably request upon not less than
four (4) Business Days' notice; provided, however, that inspections made at the
Borrowers' expense shall be limited to once per year, unless an Event of Default
shall have occurred and be continuing. The Lenders shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the Borrowers' or such Subsidiaries' normal business
operations. Notwithstanding anything to the contrary in this Section 6.09, no
Borrower nor any of their Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law or any agreement binding on any Borrower or any of its
Subsidiaries or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

6.10 Use of Proceeds.

Use the proceeds of any Credit Extensions for general corporate purposes
(including permitted Investments and acquisitions) not in contravention of any
Laws or any Loan Documents.

6.11 Qualified Revenue-Producing Properties.

Cause the aggregate occupancy rate of all Qualified Revenue-Producing
Properties, as of the end of the most recently ended four fiscal quarter period
of the Borrowers, to be greater than or equal to 80%, based on bona-fide, arms
length tenant leases which are in full force and effect requiring current rental
payments and which are in good standing.

6.12 Additional Borrowers.

Cause each Wholly-Owned Subsidiary of the Parent that owns a Qualified Asset
Pool Property (other than a Qualified Encumbered Asset Property) to become a
Borrower under this Agreement. Cause each other Subsidiary that owns a Qualified
Asset Pool Property to become a Borrower under this Agreement except to the
extent becoming a Borrower under this Agreement (a) is prohibited by, or
requires the consent of any Person pursuant to, contractual provisions entered
into by the Subsidiary in the ordinary course of business or (b) is prohibited
by any provision of applicable law.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit (unless a replacement letter of
credit or cash collateral reasonably satisfactory to the L/C Issuer has been
provided to the L/C Issuer) shall remain outstanding, each Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which would not
reasonably be expected to result in a Material Adverse Effect;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center, business or office park or similar project affecting Property in the
ordinary conduct of the business of the applicable Person;

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property in the ordinary conduct
of the business of the applicable Person;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business (but not in connection with the
incurrence of any Indebtedness) with respect to obligations which are not
delinquent or are being contested in good faith, provided that, if delinquent,
adequate reserves have been set aside with respect thereto and, by reason of
nonpayment, no Property is subject to a material impending risk of loss or
forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
may not give rise to any Lien against such Property in the ordinary conduct of
the business of the applicable Person;

(k) rights of tenants as tenants only under leases and rental agreements
covering Property entered into in the ordinary course of business of the Person
owning such Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers'
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business,
provided the aggregate value of all such pledges and deposits in connection with
any such lease does not at any time exceed 20% of the annual fixed rentals
payable under such lease;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (including Liens securing surety or performance
bonds);

(o) Liens consisting of any right of offset, or statutory bankers' lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
Borrowers;

(q) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

(r) other nonconsensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not
individually involve amounts in excess of $5,000,000 or in the aggregate involve
amounts in excess of $10,000,000; and

(s) Liens securing Secured Debt not prohibited by this Agreement.

7.02 Investments.

Make any Investments, except:

(a) Investments held by any Borrower or any of its Subsidiaries in the form of
Cash, Cash Equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of any Borrower or any of its
Subsidiaries for travel, entertainment, relocation and similar ordinary business
purposes;

(c) Investments of the Borrowers in any Subsidiary or any other Borrower,
Investments of any Subsidiary in the Borrowers or in another Subsidiary and
Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Borrower;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments in Real Property of the Borrowers and their Subsidiaries
consisting of improved real estate property used principally for office,
office/laboratory, research, or manufacturing/warehouse purposes (and
appurtenant amenities);

(f) Investments in Real Property of the Borrowers and their Subsidiaries
consisting of (i) Development Investments (the amount of such Investment shall
be an amount equal to the aggregate costs incurred in connection therewith),
(ii) undeveloped land without improvements, or (iii) any other Real Property,
other than an improved real estate property used principally for office,
office/laboratory, research, or manufacturing/warehouse purposes (and
appurtenant amenities); provided, that, as of the most recently ended fiscal
quarter, the aggregate book value of such Investments may not exceed 35% of the
Adjusted Tangible Assets. To determine such book value of Investments described
in this Section 7.02(f) which are not owned 100%, directly or indirectly, by
Parent or any of its Subsidiaries, the book value of such Investment shall be
adjusted by multiplying the same by the Parent's or such Subsidiaries' interest
therein during the fiscal quarter of the Parent ending as of the date of
determination of such book value;

(g) other Investments, other than Investments in Real Property not otherwise
permitted by Section 7.02; provided that as of the most recently ended fiscal
quarter, the aggregate book value of such Investments pursuant to this
Section 7.02(g) shall not exceed 15% of the Adjusted Tangible Assets. To
determine such book value of Investments described in this Section 7.02(g) which
are not owned 100%, directly or indirectly, by Parent or any of its
Subsidiaries, the book value of such Investment shall be adjusted by multiplying
the same by the Parent's or such Subsidiaries' interest therein during the
fiscal quarter of the Parent ending as of the date of determination of such book
value; and

(h) Guarantees by any Borrower or any Subsidiary in respect of Indebtedness not
prohibited hereunder.

7.03 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, (a) a Borrower may merge or consolidate with or into one or more
other Borrowers; provided that if the Parent or Operating Partnership is a party
to such merger or consolidation it shall be the surviving entity, (b) any
Subsidiary may merge or consolidate with or into a Borrower or another
Subsidiary or may dissolve or liquidate, or (c) any other merger, dissolution,
liquidation or consolidation that does not result in a Change of Control shall
be permitted.

7.04 Restricted Payments.

With respect to any Borrower or any Subsidiary thereof, make any Restricted
Payment except (A) so long as no Event of Default shall have occurred and be
continuing or would result therefrom except unless expressly permitted or
required by this Agreement, such Restricted Payment shall be permitted (i) in an
amount not to exceed the amount which, when added to the amount of all other
Restricted Payments paid in the same fiscal quarter and the preceding three
fiscal quarters, would exceed 95% of Funds From Operations of Parent and its
Subsidiaries for the four consecutive fiscal quarters ending prior to the fiscal
quarter in which such Restricted Payment is paid, (ii) to the extent it relates
to the retirement of Preferred Equity in an amount not to exceed any Exchange
Proceeds so used notwithstanding the limitations set forth in clause (i), and
(iii) with the proceeds of sales of property notwithstanding the limitation set
forth in clause (i), and (B) in all events, Parent shall be permitted to pay the
minimum Restricted Payment required under the Code to maintain and preserve
Parent's status as a real estate investment trust under the Code, as evidenced
by a certification of a Responsible Officer of Parent containing calculations in
reasonable detail satisfactory to the Administrative Agent, if such Restricted
Payment is greater than the amount set forth in clause (A) above; provided
however, that if an Event of Default has occurred and is continuing, Borrowers
and their Subsidiaries may only make the Restricted Payments in the minimum
amount necessary to comply with Section 857(a) of the Code. Notwithstanding the
foregoing, any Subsidiary of the Parent may (a) make Restricted Payments payable
to the Parent or any Borrower (directly or indirectly through Subsidiaries) and
(b) declare and make Restricted Payments to its equity holders generally so long
as the Parent or such Subsidiary that owns the equity interest or interests in
the Subsidiary making such Restricted Payments receives at least its
proportionate share thereof (based upon its relative equity interests in the
Subsidiary making such Restricted Payment); provided that in the case of clause
(b) above, if an Event of Default has occurred and is continuing, such
Subsidiaries may only make Restricted Payments in the minimum amount necessary
to comply with Section 857(a) of the Code.

7.05 Change in Nature of Business.

Make any material change in the principal nature of the business of Borrowers
and their Subsidiaries, such business being the acquisition, ownership,
development and renovation of buildings for use as office or, with respect to
the life science industry only, office/laboratory, research or
manufacturing/warehouse properties.

7.06 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of Borrowers or their
respective Subsidiaries other than (a) salary, bonus, employee stock option,
relocation assistance and other compensation arrangements with directors or
officers in the ordinary course of business, (b) transactions that are fully
disclosed to the board of directors of Parent and expressly authorized by a
resolution of the board of directors of Parent which is approved by a majority
of the directors not having an interest in the transaction, (c) transactions
permitted by this Agreement, (d) transactions between or among Borrowers and
Subsidiaries and (e) transactions on overall terms at least as favorable to
Borrowers or their Subsidiaries as would be the case in an arm's length
transaction between unrelated parties.

7.07 Burdensome Agreements.

Enter into any agreement, instrument or transaction which has or may have the
effect of prohibiting or limiting any Borrower's ability to pledge to
Administrative Agent any Qualified Asset Pool Property owned by a Borrower
(other than Qualified Encumbered Asset Properties) included in the Unencumbered
Asset Pool (the "Available Properties"). The Borrowers, and their respective
Subsidiaries, shall take such actions as are necessary to preserve the right and
ability of the Borrowers to pledge to Administrative Agent for the benefit of
Lenders the Available Properties without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrowers or any of
their respective Subsidiaries. The Borrowers shall, upon demand, provide to the
Administrative Agent such evidence as the Administrative Agent may reasonably
require to evidence compliance with this Section 7.07, which evidence shall
include, without limitation, copies of any agreements or instruments which would
in any way restrict or limit a Borrower's ability to pledge to Administrative
Agent Available Properties as security for the Obligations, or which provide for
the occurrence of a default (after the giving of notice or the passage of time,
or otherwise) if Available Properties are pledged to Administrative Agent in the
future as security for the Obligations.

7.08 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.09 Financial Covenants.

(a) Permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.40:1.00;

(b) Permit the Secured Debt Ratio, as of the last day of any fiscal quarter, to
exceed 0.55:1.00;

(c) Permit the Leverage Ratio, as of the last day of any fiscal quarter, to
exceed 0.65:1.00;

(d) Permit Minimum Book Value, as of the last day of any fiscal quarter, to be
less than the sum of (i) $800,000,000, plus (ii) 85% of the net issuance
proceeds of all Equity Offerings from and after the Closing Date (excluding the
amount of Exchange Proceeds); and

(e) Permit the Interest Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.75 to 1.0.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an "Event of Default":

(a) Non-Payment. The Borrowers fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Article VII; or

(c) Other Defaults. Any Borrower or Subsidiary fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 Business Days following written notice by
Administrative Agent or, if such Default is not reasonably susceptible of cure
within such period, within such longer period as is reasonably necessary to
effect a cure so long as such Borrower or such Subsidiary continues to
diligently pursue cure of such Default but not in any event in excess of 60
Business Days; or

(d) Representations and Warranties. Any representation or warranty of Borrowers
or any of their respective Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by Borrowers or any of their respective
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or

(e) Cross-Default. Any Borrower or any of their respective Subsidiaries (i)
fails to pay (A) the principal, or any principal installment, of (1) any
Indebtedness (other than Non-Recourse Debt) of $50,000,000 or more or (2) any
Non- Recourse Debt individually or in the aggregate of $150,000,000 or more, (B)
any guaranty of Indebtedness (other than Non-Recourse Debt) of $50,000,000 or
more or (C) any guaranty of Non-Recourse Debt individually or in the aggregate
of $150,000,000 or more, on its part to be paid, in each case when due (or
within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise or (ii) fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed, or suffers any event of default to occur, in connection
with any Indebtedness (other than Non-Recourse Debt) of $50,000,000 or more, or
of any guaranty of Indebtedness (other than Non-Recourse Debt) of $50,000,000 or
more, if as a result of such failure or sufferance any holder or holders thereof
(or an agent or trustee on its or their behalf) has the right to declare such
Indebtedness due before the date on which it otherwise would become due or the
right to require Borrowers or any such Subsidiary to redeem or purchase, or
offer to redeem or purchase, all or any portion of such Indebtedness (provided,
that for the purpose of this clause (e), the principal amount of Indebtedness
consisting of a Swap Contract shall be the amount which is then payable by the
counterparty to close out the Swap Contract); or

(f) Insolvency Proceedings, Etc. Any Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrowers or their Subsidiaries under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of 5% of
the combined total assets of such Borrowers or Subsidiaries as of the most
recent fiscal quarter, or (ii) the Borrowers or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of 5% of the
combined total assets of such Borrowers or Subsidiaries as of the most recent
fiscal quarter; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or relating to the satisfaction in full of all
the Obligations (or cash collateralization in a manner reasonably satisfactory
to the L/C Issuer with respect to outstanding Letters of Credit), ceases to be
in full force and effect; or any Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Borrower denies
that it has any liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, (i) the Required
Revolving Lenders with respect to Sections 8.02(a) and (c) below, and (ii) the
Required Lenders with respect to Sections 8.02(b) and (d) below, take any or all
of the following actions:

(a) declare the commitment of each Revolving Lender to make Revolving Loans, the
Swing Line Lender to make Swing Line Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided,

however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any one or more of the Borrowers under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to or for the account
of such Borrower shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.



8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;



Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders and
the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans, L/C Borrowings and Obligations to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them; and



Last

, the balance, if any, after all of the Obligations have been paid in full, to
the Borrowers or as otherwise required by Law.



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrowers nor any other Borrower shall have
rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Revolving Lenders, as the case may be (or such other number, percentage or class
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers. The Required Lenders may remove the
Administrative Agent from its capacity as Administrative Agent in the event of
the Administrative Agent's willful misconduct or gross negligence. Upon receipt
of any such notice of resignation or the removal of the Administrative Agent as
Administrative Agent hereunder, the Required Lenders shall have the right (with
the consent of the Borrowers provided there does not exist an Event of Default
at such time), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders (with the consent of the Borrowers provided there does not exist an
Event of Default at such time) and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation
or the Required Lenders remove the Administrative Agent hereunder, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender, the Swing Line Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, the Swing Line Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Co-Documentation
Agents, Co-Syndication Agents, or Arrangers listed on the cover page hereof or
any additional titled agents which may be added thereto from time to time shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, indemnification, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, indemnification, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Collateral Matters.

The Lenders, the Swing Line Lender and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion and the Administrative
Agent hereby agrees:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (unless
cash collateralized or supported by a letter of credit of manner satisfactory to
the L/C Issuer), (ii) that is sold or to be sold as part of or in connection
with any sale not prohibited hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and

(b) to release a Borrower from liability for the Obligations in accordance with
Section 10.20.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property.

9.11 No Obligations of Borrowers.

Nothing contained in this Article IX shall be deemed to impose upon Borrowers
any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and Borrowers shall have no liability to the Administrative
Agent or any of the Lenders in respect of any failure by the Administrative
Agent or any Lender to perform any of its obligations to the Administrative
Agent or the Lenders under this Agreement. Without limiting the generality of
the foregoing, where any provision of this Agreement relating to the payment of
any amounts due and owing under the Loan Documents provides that such payments
shall be made by Borrowers to the Administrative Agent for the account of the
Lenders, Borrowers' obligations to the Lenders in respect of such payments shall
be deemed to be satisfied upon the making of such payments to the Administrative
Agent in the manner provided by this Agreement.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the written concurrence of the Required Lenders) and
the Borrowers, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(subject to Sections 2.14 and 2.15);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal or payment of interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby (subject to
Section 2.14);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of the Borrowers to pay interest at the Default Rate or Letter of
Credit Fees (subject to clause (i) of the second proviso to this Section 10.01)
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein);

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of "Required Lenders"
or "Required Revolving Lenders" or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(g) release the Parent or the Operating Partnership, as a Borrower hereunder or
substantially all of the other Borrowers without the written consent of each
Lender; or

(h) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders and Lenders having more than 66-2/3% of the Total Outstandings then in
effect within each of the following classes of Commitments, Loans and/or other
Credit Extensions: (i) the class consisting of the Revolving Commitments, and
(ii) the class consisting of the Term Loan Commitments;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) so long as the Revolving
Commitments remain outstanding, no amendment, waiver or consent which has the
effect of enabling the Borrowers to satisfy any condition to a Committed
Borrowing contained in Section 4.02 hereof, which, but for such amendment,
waiver or consent would not be satisfied, shall be effective to require the
Revolving Lenders to make any additional Revolving Loan unless and until the
Required Revolving Lenders shall consent thereto. Notwithstanding anything
herein to the contrary, the Administrative Agent may with the approval of the
Majority Lenders temporarily waive compliance by Borrowers with any condition,
obligation or covenant contained in this Agreement or the Loan Documents (other
than a failure to make a payment of any principal, interest or fee when due) for
a period not to exceed ninety (90) days, provided, however, that any such
condition, obligation or covenant so waived may not be consecutively waived
after the expiration of such ninety (90) day period. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (subject to Section 2.14 and 2.15). Notwithstanding anything to
the contrary contained herein, the Administrative Agent may, with the approval
of the Required Lenders and at the Borrowers' request, increase the maximum
aggregate amount of the increase in the Aggregate Commitments on the terms and
conditions set forth in Section 2.15(a) or 2.15(b).

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been received upon the sender's receipt of
an acknowledgement from the intended recipient (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 11 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower's or
the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers except to the extent
resulting from the gross negligence or willful misconduct of Administrative
Agent, the L/C Issuer, any Lender or any Related Party. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrowers or such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, and without
limiting the obligation of the Borrowers to do so, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent resulting from the gross negligence or willful
misconduct of any Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefore (accompanied by reasonable back-up
documentation).

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Borrowers may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender's rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (other than any
assignment of a Term Loan or an assignment to a Person that is a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers' Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note, as applicable, to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers' prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Revolving Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an "SPC")
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 or 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Committed

Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Committed Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days' notice to the Borrowers and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice to the Borrowers,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Revolving Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

(a) Confidentiality. Each Lender and the Administrative Agent (each, a "Lender
Party") hereby agrees for itself for Swing Line Lender and for L/C Issuer only
that, except as specifically set forth herein, (i) such Lender Party shall not
participate in or generate any press release or other release of information to
the general public relating to the closing of the Loan without the prior written
consent of the Borrowers, (ii) such Lender Party shall hold the Confidential
Information in strict confidence in accordance with such Lender Party's
customary procedures to prevent the misuse or disclosure of confidential
information of this nature and in accordance with safe and sound banking
practices, (iii) such Lender Party shall use the Confidential Information solely
for the purposes of underwriting the Loan or acquiring an interest therein,
carrying out such Lender Party's rights or obligations under this Agreement, in
connection with the syndication of the Loan, the enforcement of the Loan
Documents, or other internal examination, supervision or oversight of the
transactions contemplated hereby as reasonably determined by such Lender Party,
or as otherwise permitted by the terms of this Section 10.07 (collectively,
"Permitted Purposes"), and (iv) not disclose the Confidential Information to any
party, except as expressly authorized in this Agreement or with prior written
consent of Borrowers. Each Lender Party shall promptly notify Borrowers in the
event that it becomes aware of any loss or unauthorized disclosure of any
Confidential Information.

Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party's possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to Borrowers in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party's possession free of any
obligation of confidence owed to the Borrowers at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.

(b) Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to Borrowers, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Parent, to
its consultants, agents and advisors retained in good faith by such Lender Party
with a need to know such information in connection with a Permitted Purpose, (v)
as required by Law or legal process (subject to the terms below), or in
connection with any legal proceeding to which that Lender Party and any of
Borrowers are adverse parties, (vi) to another potential Lender or participant
in connection with a disposition or proposed disposition to that Person of all
or part of that Lender Party's interests hereunder or a participation interest
in its Notes, and (vii) to its directors, officers, employees and affiliates
that control, are controlled by, or are under common control with such Lender
Party or its parent or otherwise within the corporate umbrella of such Lender
Party who need to know the confidential information for purposes of underwriting
the Loan or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv), (vi) and (vii) shall agree in writing to be bound
by confidentiality restrictions at least as restrictive as those contained
herein. Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any court, governmental, regulatory or self-regulatory body or
other legal process to make any disclosure of or about any of the Confidential
Information. In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by law, promptly notify
Borrowers in writing so that Borrowers may seek an appropriate protective order
or waive compliance with the provisions of this Agreement (provided that if a
protective order or the receipt of a waiver hereunder has not been obtained, or
if prior notice is not possible, and a Lender Party is, in the opinion of its
counsel, compelled to disclose Confidential Information, such Lender Party may
disclose that portion of the Confidential Information which its counsel advises
it that such Lender Party is compelled to disclose, and provided further that in
any event, such Lender Party will not oppose action by Borrowers to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.) Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 10.07(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 10.07(b).

(c) No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 10.07 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.

(d) Survival. All Confidential Information provided by or on behalf of Borrowers
during the term of this Agreement or any predecessor agreements shall remain
confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrowers or their Subsidiaries and if such Lender Party obtains
knowledge that such third party is violating a confidentiality agreement with
Borrowers, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07. For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in the Loan.

(e) Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 10.07 will cause Borrowers irreparable damage for which recovery of
damages would be inadequate, and that Borrowers shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.

(f) No Fiduciary Duty. Nothing in this Section shall be construed to create or
give rise to any fiduciary duty on the part of the Administrative Agent or the
Lenders to Borrowers.

(g) Separate Action. Borrowers covenant and agree not to, and hereby expressly
waive any right to, raise as a defense, affirmative defense, set off, recoupment
or otherwise against any Lender Party any claim arising from or relating to an
alleged breach of this Section 10.07 in any action, claim or proceeding relating
to a breach of the Loan Documents by Borrowers or other action to enforce or
recover the Obligations, and covenant and agree that any claim against a Lender
Party arising from or relating to an alleged breach of this Section 10.07 by a
Lender Party shall only be asserted as an affirmative claim in a separate action
against the applicable Lender Party.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06 except as provided in this Section 10.13),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.04, 3.05 and 10.04) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. The Borrowers
shall, following a request by the Administrative Agent or any Lender, promptly
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the USA Patriot Act."

10.17 Borrowers' Obligations.

Each of the Borrowers represents, warrants, covenants and agrees as follows:

(a) Defenses. The obligations pursuant to the Loan Documents shall not be
affected by any of the following: (i) the bankruptcy, disability, dissolution,
incompetence, insolvency, liquidation, or reorganization of any Borrower; or
(ii) the discharge, modification of the terms of, reduction in the amount of, or
stay of enforcement of any or all liens and encumbrances or any or all
obligations pursuant to the Loan Documents in any bankruptcy, insolvency,
reorganization, or other legal proceeding or by law, ordinance, regulation, or
rule (federal, state, or local).

(b) Rights of Administrative Agent. Subject to receiving any required consents
of the Required Lenders or all of the Lenders, as may be required pursuant to
applicable provisions of this Agreement, the Administrative Agent on behalf of
the Lenders, may do the following acts or omissions from time to time without
notice to or consent of any Borrower and without receiving payment or other
value, nor shall the following acts or omissions affect, delay or impair any of
the obligations pursuant to the Loan Documents or any or all liens and
encumbrances: (i) the Administrative Agent may obtain collateral or additional
collateral; (ii) the Administrative Agent may substitute for any or all
collateral regardless of whether the same type or greater or lesser value; (iii)
the Administrative Agent may release any or all collateral; (iv) the
Administrative Agent may compromise, delay enforcement, fail to enforce,
release, settle or waive any rights or remedies of the Administrative Agent as
to any or all collateral; (v) the Administrative Agent may sell or otherwise
dispose of any collateral in such manner or order as the Administrative Agent
determines in accordance with the Loan Documents; (vi) the Administrative Agent
may fail to perfect, fail to protect the priority of, and fail to ensure any or
all liens or encumbrances; (vii) the Administrative Agent may fail to inspect,
insure, maintain, preserve or protect any or all collateral; (viii) the
Administrative Agent may obtain additional obligors for any or all obligations
pursuant to the Loan Documents; (ix) the Administrative Agent may increase or
decrease any or all obligations or otherwise change terms of any or all
obligations in accordance with the Loan Documents; (x) the Administrative Agent
may release any Borrower; (xi) Administrative Agent may compromise, delay
enforcement, fail to enforce, release, settle or waive any obligations of any
Borrower with the agreement of that Borrower; (xii) the Administrative Agent may
make advances, or grant other financial accommodations to any Borrower; (xiii)
the Administrative Agent may fail to file or pursue a claim in any bankruptcy,
insolvency, reorganization or other proceeding as to any or all liens and
encumbrances or any or all obligations; (xiv) the Administrative Agent may
amend, modify, extend, renew, restate, supplement or terminate in whole or in
part the obligation of any Borrower with the agreement of that Borrower; (xv)
the Administrative Agent may take or fail to take any other action with respect
to any Loan Document or any Borrower; and (xvi) the Administrative Agent may do
any other acts or make any other omissions that result in the extinguishment of
the obligation of any Borrower.

(c) Suretyship Waivers. Each Borrower waives any and all rights and benefits
under any statutes or rules now or hereafter in effect that purport to confer
specific rights upon or make specific defenses or procedures available to each
Borrower.

(d) Information. Each Borrower represents and warrants to the Administrative
Agent and Lenders that such Borrower is currently informed of the financial
condition of the Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower further represents and warrants to the Administrative
Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of the Borrowers' financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations. Notwithstanding anything herein which may be construed to the
contrary, the Administrative Agent shall have no obligation to provide to any
Borrower any information concerning the performance of any other Borrower, the
obligations pursuant to the Loan Documents, or the ability of any other Borrower
to perform the obligations pursuant to the Loan Documents or any other matter,
regardless of what information Administrative Agent may from time to time have.

(e) Waivers. Each Borrower waives, until payment in full of the Obligations, any
and all present and future claims, remedies and rights against any other
Borrower, any collateral and any other property, interest in property or rights
to property of any other Borrower (A) arising from any performance hereunder,
(B) arising from any application of any collateral, or any other property,
interest in property or rights to property of any Borrower, or (C) otherwise
arising in respect of the Loan Documents, regardless of whether such claims,
remedies and rights arise under any present or future agreement, document or
instrument or are provided by any law, ordinance, regulation or rule (federal,
state or local) (including, without limitation, any and all rights of
contribution, exoneration, indemnity, reimbursement, and subrogation and any and
all rights to participate in the rights and remedies of Lenders against any
Borrower).

(f) Joint and Several Liability of Borrowers.

(i) Each of the Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Administrative Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

(ii) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 10.17), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

(iii) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(iv) The Obligations of each Borrower under the provisions of this Section 10.17
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(v) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders, or any of them, under or in respect of any of
the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or Lenders, or any of them,
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or Lenders, or any of them, in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Borrower Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or failure to act on the part of the Administrative Agent or Lenders, or any of
them, with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 10.17 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 10.17, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of such Borrower
under this Section 10.17 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 10.17 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or the Administrative Agent or Lenders,
or any of them. The joint and several liability of each Borrower hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any of the Borrowers or Administrative Agent or Lenders, or any
of them.

(vi) The provisions of this Section 10.17 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
Administrative Agent, or any Lender, successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 10.17 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 10.17 will forthwith be reinstated in effect, as
though such payment had not been made.

(vii) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against the other Borrowers with respect to any payments to
the Administrative Agent or any Lender hereunder or under any other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
including without limitation, as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to the other Borrowers therefor.

(viii) Notwithstanding any provision to the contrary contained herein or in any
of the other Loan Documents, to the extent the obligations of any Borrower shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

(iv) Each Borrower hereby appoints the Parent to act as its agent for all
purposes under this agreement (including, without limitation, with respect to
all matters related to the borrowing and repayment of Loans) and agrees that (a)
the Parent may execute such documents on behalf of the Borrowers as the Parent
deems appropriate in its sole discretion and the Borrowers shall be obligated by
all of the terms of any such document executed on their behalf, (b) any notice
or communication delivered by the Administrative Agent or any Lender to the
Parent shall be deemed delivered to each Borrower and (c) the Administrative
Agent or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Parent on behalf of the Borrowers.

10.18 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

10.19 Hazardous Material Indemnity.

Each of Borrowers hereby agrees to indemnify, hold harmless and defend (by
counsel reasonably satisfactory to the Administrative Agent) the Administrative
Agent and each of the Lenders and their respective directors, officers,
employees, agents, successors and assigns from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings and orders, judgments, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including but not limited to reasonable attorneys' fees
and the reasonably allocated costs of attorneys employed by the Administrative
Agent or any Lender, and expenses to the extent that the defense of any such
action has not been assumed by Borrowers), arising directly or indirectly out of
(i) the presence on, in, under or about any Real Property of any Hazardous
Materials, or any releases or discharges of any Hazardous Materials on, under or
from any Real Property and (ii) any activity carried on or undertaken on or off
any Real Property by Borrowers or any of its predecessors in title, whether
prior to or during the term of this Agreement, and whether by Borrowers or any
predecessor in title or any employees, agents, contractors or subcontractors of
Borrowers or any predecessor in title, or any third persons at any time
occupying or present on any Real Property, in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials at any time located or present on, in, under or about
any Real Property. The foregoing indemnity shall further apply to any residual
contamination on, in, under or about any Real Property, or affecting any natural
resources, and to any contamination of any Property or natural resources arising
in connection with the generation, use, handling, storage, transport or disposal
of any such Hazardous Materials, and irrespective of whether any of such
activities were or will be undertaken in accordance with applicable Laws, but
the foregoing indemnity shall not apply to Hazardous Materials on any Real
Property, the presence of which is caused by the Administrative Agent or the
Lenders. Borrowers hereby acknowledge and agree that, notwithstanding any other
provision of this Agreement or any of the other Loan Documents to the contrary,
the obligations of Borrowers under this Section shall be unlimited corporate
obligations of Borrowers and shall not be secured by any Lien on any Real
Property. Any obligation or liability of Borrowers to any Indemnitee under this
Section 10.19 shall survive the expiration or termination of this Agreement and
the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.

10.20 Release of a Borrower.

(a) Notwithstanding anything to the contrary contained in this Agreement, Parent
may sell, assign, transfer or dispose of its interest in another Borrower (other
than Operating Partnership) that is a Subsidiary of Parent; provided, that, on
or before the closing of such sale the Borrowers shall have delivered to the
Administrative Agent a certification, together with such other evidence as
Administrative Agent may require, that the Borrowers will be in compliance with
all terms of this Agreement after giving effect to such sale, assignment,
transfer or other disposition; and, provided, further, that from and after any
such sale, the assets of such Borrower shall no longer be included within the
Unencumbered Asset Pool. Administrative Agent shall promptly notify the Lenders
of any such sale, assignment, transfer or other disposition permitted hereunder.

(b) If the Borrowers withdraw a Qualified Asset Pool Property from the
Unencumbered Asset Pool in accordance with Section 2.16 and after giving effect
to such withdrawal, a Borrower (other than the Parent or the Operating
Partnership) no longer owns any Real Property that is part of the Unencumbered
Asset Pool, the Borrowers may request that such Borrower be released from its
obligations under the Credit Documents.

(c) Upon a sale in accordance with clause (a) above or a request in accordance
with clause (b) above, the Administrative Agent shall, at the expense of the
Borrowers, take such action as reasonably appropriate to effect such release.

10.21 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledge their Affiliates'
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm's-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, and the
Borrowers are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, each Arranger and each Lender, each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, any Arranger nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, any Arranger or any Lender has advised or is currently advising the
Borrowers or any of their respective Affiliates on other matters) and neither
the Administrative Agent, any Arranger or any Lender has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, any Arranger
nor any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrowers hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty arising out of the transactions
contemplated hereby.




--------------------------------------------------------------------------------




[Signatures to follow]



IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation

 

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership

By: ARE-QRS Corp., a Maryland corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-QRS CORP., a Maryland corporation

 

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE ACQUISITIONS, LLC, a Delaware limited liability company

By: ARE-QRS Corp., a Maryland corporation, managing member

By: /s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

ARE-1201/1208 EASTLAKE AVENUE, LLC

ARE-1208 EASTLAKE AVENUE, LLC

ARE-129/153/161 HILL STREET, LLC

ARE-HARBOR BAY NO. 4, LLC

ARE-EASTLAKE AVENUE NO. 3, LLC

ARE-MA REGION NO. 23, LLC

ARE-MA REGION NO. 26, LLC

ARE-MA REGION NO. 28, LLC

ARE-MA REGION NO. 30, LLC

ARE-ORANGE COAST, LLC

ARE-SAN FRANCISCO NO. 26, LLC

ARE-SEATTLE NO. 10, LLC

ARE-SEATTLE NO. 12, LLC

ARE-SEATTLE NO. 16, LLC

LMC STORAGE, LLC

ARE-MA REGION NO. 13, LLC

ARE-MA REGION NO. 14, LLC

ARE-MA REGION NO. 19, LLC

ARE-MA REGION NO. 20, LLC

ARE-MA REGION NO. 21, LLC

ARE-MARYLAND NO. 23, LLC

ARE-MD NO. 1, LLC

ARE-PA REGION NO. 6, LLC

JP HOSPITALITY, LLC

ARE-SAN FRANCISCO NO. 15, LLC

ARE-MA REGION NO. 25, LLC

ARE-MA REGION NO. 33 LLC

JC TWINS, LLC

ARE-SAN FRANCISCO NO. 31, LLC, each a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
sole member

By: ARE-QRS Corp., a Maryland

corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

 

ARE-10150 Old Columbia, LLC

ARE-10505 Roselle Street, LLC

ARE-108 Alexander Road

ARE-150/154 TECHNOLOGY PARKWAY, LLC

ARE-170 WILLIAMS DRIVE, LLC

ARE-19 FIRSTFIELD ROAD, LLC

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

ARE-2625/2627/2631 HANOVER, LLC

ARE-279 PRINCETON ROAD, LLC

ARE-3005 FIRST AVENUE, LLC

ARE-3770 TANSY STREET, LLC

ARE-480 ARSENAL STREET, LLC

ARE-5 TRIANGLE DRIVE, LLC

ARE-500 ARSENAL STREET, LLC

ARE-6146 NANCY RIDGE, LLC

ARE-7030 KIT CREEK, LLC

ARE-770/784/790 MEMORIAL DRIVE, LLC

ARE-819/863 MITTEN ROAD, LLC

ARE-EAST JAMIE COURT, LLC

ARE-NEXUS CENTRE II, LLC, each a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
managing member

By: ARE-QRS Corp., a Maryland

corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-MARYLAND NO. 25, LLC

ARE-MARYLAND NO. 26, LLC

ARE-MARYLAND NO. 27, LLC

ARE-MARYLAND NO. 31, LLC, each a

Maryland limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
sole member

By: ARE-QRS Corp., a Maryland corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-5 RESEARCH PLACE, LLC

ARE-MARYLAND NO. 32, LLC, each a Maryland limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
managing member

By: ARE-QRS Corp., a Maryland corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer



ARE-10933 NORTH TORREY PINES, LLC

ARE-11099 NORTH TORREY PINES, LLC, each a Delaware limited liability company

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, their
managing member

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer



ARE-381 PLANTATION STREET, LLC

ARE-60 WESTVIEW, LLC

ARE-ONE INNOVATION DRIVE, LLC, each a Delaware limited liability company

By: AREE-Holdings, L.P., a Delaware limited partnership, their managing member

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-PA REGION NO. 3, L.P.

ARE-PA REGION NO. 4, L.P.

ARE-702 ELECTRONIC DRIVE, L.P., each a Delaware limited partnership

By: AREE-Holdings, L.P., a Delaware limited partnership, their general partner

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-VIRGINIA NO. 2, LLC, a Delaware limited liability company

By: ARE-Virginia No. 2 Member, LLC, a Delaware limited liability company, sole
member

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, sole member

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-Maryland No. 7 Corp.

ARE-Maryland No. 8 Corp., each a Maryland corporation

 

By: /s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-MARYLAND NO. 30, LLC, a Maryland limited liability company

By: ARE-Maryland No. 29, LLC, a Delaware limited liability company, sole member

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

By: ARE-QRS Corp., a Maryland corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

ARE-SAN FRANCISCO NO. 21, LP, a California limited partnership

By: ARE-San Francisco No. 21 GP, LLC, a Delaware limited liability company,
general partner

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

By: ARE-QRS Corp., a Maryland corporation, general partner

By:/s/ Dean A. Shigenaga

Name: Dean A. Shigenaga

Title: Chief Financial Officer

 

 

 

 

Address for all the foregoing:

Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, CA 91101

Attention: Joel S. Marcus, Chief Executive Officer

Telephone: (626) 578-0777

Telecopier: (626) 578-0770

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:/s/ Liliana Claar

Name: Liliana Claar

Title: Vice President

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer, and Swing Line Lender

 

By:/s/ Thomas R. Sullivan

Name: Thomas R. Sullivan

Title: Vice President

TAIPEI FUBON COMMERCIAL BANK

NEW YORK AGENCY

 

By:/s/ Sophia Jing

Name: Sophia Jing

Title: VP & General Manager

MERRILL LYNCH BANK USA

 

By:/s/ Louis Alder

Name: Louis Alder

Title: Director

UNITED OVERSEAS BANK LIMITED,

LOS ANGELES AGENCY

 

By:/s/ Hoong Chen

Name: Hoong Chen

Title: FVP and GM

SOCIETE GENERALE

 

By:/s/ Joseph T. Martinez Jr.

Name: Joseph T. Martinez Jr.

Title: Director

STATE BANK OF INDIA, LOS ANGELES

AGENCY

 

By:/s/ Mr. K.S.S. Naidu

Name: Mr. K.S.S. Naidu

Title: Vice President

C.M. LIFE INSURANCE COMPANY



By: Babson Capital Management LLC, as Investment Sub-Advisor

 

By:/s/ Emeka O. Onukwugha

Name: Emeka O. Onukwugha

Title: Managing Director

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY



By: Babson Capital Management LLC, as Investment Sub-Advisor

 

By:/s/ Emeka O. Onukwugha

Name: Emeka O. Onukwugha

Title: Managing Director

BANK OF THE WEST



By:/s/ Wendy Reed

Name: Wendy Reed

Title: Vice President

By:/s/ Chuck Weerasooriya

Name: Chuck Weerasooriya, CFA

Title: Senior Vice President

 

FORTIS CAPITAL CORP



By:/s/ Alan Krouk

Name: Alan Krouk

Title: Managing Director

By:/s/ Barry Chung

Name: Barry Chung

Title: Senior Vice President

 

LAND BANK OF TAIWAN



By:/s/ Henry C.R. Leu

Name: Henry C.R. Leu

Title: Vice President & General Manager Los Angeles Branch

THE ROYAL BANK OF SCOTLAND PLC



By:/s/ Neil Crawford

Name: Neil Crawford

Title: Senior Vice President

HUA NAN COMMERCIAL BANK, LTD. LOS ANGELES BRANCH



By:/s/ Oliver C.H. Shu

Name: Neil Crawford

Title: VP & General Manager

SOVEREIGN BANK



By:/s/ T. Gregory Donohue

Name: T. Gregory Donohue

Title: Senior Vice President

CALYON, NEW YORK BRANCH



By:/s/ John A. Wain

Name: John A. Wain

Title: Managing Director

 

By:/s/ Paul T. Ragusin

Name: Paul T. Ragusin

Title: Director

PB (USA) REALTY CORPORATION



By:/s/ Michael Rogers

Name: Michael Rogers

Title: Assistant Vice President

 

By:/s/ Olivia Lam

Name: Olivia Lam

Title: Asst. Treasurer

HSH NORDBANK AG, NEW YORK BRANCH



By:/s/ James R. Fitzgerald

Name: James R. Fitzgerald

Title: Senior Vice President, Head of Real Estate

 

By:/s/ Jeffrey J. O'Brien

Name: Jeffrey J. O'Brien

Title: Vice President, Real Estate Finance

ERSTE BANK DER OESTERREICHISCHEN SPARKASSEN AG



By:/s/ Gregory Aptman

Name: Gregory Aptman

Title: Vice President

 

By:/s/ Bryan Lynch

Name: Bryan Lynch

Title: First Vice President

COMPASS BANK



By:/s/ Johanna Duke Paley

Name: Johanna Duke Paley

Title: Senior Vice President

THE BANK OF NOVA SCOTIA



By:/s/ Mark Sparrow

Name: Mark Sparrow

Title: Director

AMSOUTH BANK



By:/s/ Kerri L. Raines

Name: Kerri L. Raines

Title: Assistant Vice President

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH



By:/s/ Wen Che Chen

Name: Wen Che Chen

Title: Vice President & General Manager

BMO CAPITAL MARKETS FINANCING, INC.



By:/s/ Virginia Neale

Name: Virginia Neale

Title: Vice President

PACIFIC WESTERN BANK, A CALIFORNIA STATE-CHARTERED BANK



By:/s/ Steven Clark

Name: Steven Clark

Title: Vice President

FIRST HORIZON BANK,

a division of First Tennessee Bank, NA



By:/s/ Kenneth W. Rub

Name: Kenneth W. Rub

Title: Vice President

CATHAY UNITED BANK



By:/s/ Allen Peng

Name: Allen Peng

Title: EVP & General Manager

CITICORP NORTH AMERICA, INC.



By:/s/ Niraj R. Shah

Name: Niraj R. Shah

Title: Vice President

UNION BANK OF CALIFORNIA



By:/s/ Angela D. Smailey

Name: Angela D. Smailey

Title: Vice President

UBS LOAN FINANCE LLC



By:/s/ Richard L. Tavrow

Name: Richard L. Tavrow

Title: Director

 

By:/s/ Irja R. Otsa

Name: Irja R. Otsa

Title: Associate Director

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD, NEW YORK BRANCH



By:/s/ Nae-Yee Lung

Name: Nae-Yee Lung

Title: SVP & General Manager

CHEVY CHASE BANK, F.S.B.



By:/s/ Frederick H. Denecke

Name: Frederick H. Denecke

Title: Vice President

EUROHYPO AG, NEW YORK BRANCH



By:/s/ John Lippmann

Name: John Lippmann

Title: Vice President

 

By:/s/ Stephen Cox

Name: Stephen Cox

Title: Director

COMERICA BANK



By:/s/ James Graycheck

Name: James Graycheck

Title: Vice President

MIDFIRST BANK, A FEDERALLY CHARTERED SAVING ASSOCIATION



By:/s/ Darrin Rigler

Name: Darrin Rigler

Title: Vice President

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.



By:/s/ Yoichi Orikasa

Name: Yoichi Orikasa

Title: Vice President & Manager

TAIWAN BUSINESS BANK



By:/s/ Ben Chou

Name: Ben Chou

Title: VP & General Manager

PEOPLE'S BANK



By:/s/ Anne Kuchinski

Name: Anne Kuchinski

Title: Vice President

SUNTRUST BANK



By:/s/ Gregory T. Horstman

Name: Gregory T. Horstman

Title: Senior Vice President

SCOTIABANC, INC.



By:/s/ Nadine Bell

Name: Nadine Bell

Title: Senior Manager




--------------------------------------------------------------------------------


